ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_10_FR.txt. 324

OPINION INDIVIDUELLE DE M. LE JUGE SIMMA

{Traduction ]

Les questions concernant l'emploi de la force par les Etats-Unis étant au cœur
de l'affaire, la méthode consistant à examiner l'article XX du traité de 1955
avant l'article X est acceptable — La position de la Cour concernant les at-
taques menées par les Etats-Unis contre les plates-formes pétrolières, bien que
correcte en soi, procède d'une retenue excessive — Bien qu'une action militaire
hostile n’atteignant pas le seuil de l’« agression armée» au sens de l'article 51 de
la Charte des Nations Unies puisse donner lieu à des mesures défensives pro-
portionnées et immédiates ayant aussi un caractère militaire, les actes des
Etats-Unis ne peuvent pas être qualifiés de contre-mesures proportionnées —
Pour analyser l'article X sur la « liberté de commerce» entre les territoires des
Parties, la Cour suit une approche par étapes qui est bonne jusqu'à un certain
point, mais qui s'oriente ensuite dans deux directions erronées: premièrement,
les plates-formes attaquées en octobre 1987 n'ont pas perdu la protection garan-
tie par l'article X du fait qu'elles étaient temporairement hors service, puisque la
liberté protégée par le traité comprend aussi la possibilité de faire du commerce
à l'avenir; deuxiémement, le commerce indirect de pétrole iranien qui s'est pour-
suivi pendant l'embargo américain était aussi protégé par le traité — La conclu-
sion de la Cour concernant la demande reconventionnelle des Etats-Unis est
profondément inadéquate, en particulier en ce qui concerne la demande recon-
ventionnelle dite « de caractère général» à laquelle la Cour aurait dû faire droit
— Les problèmes relatifs à l'attribution de la responsabilité et à la causalité
résultant du concours de responsabilités en l'espèce auraient pu être résolus par
le recours à un principe général de responsabilité in solidum reconnu par les
principaux systèmes de droit interne — La doctrine dite de la «tierce partie
indispensable» n'aurait pas non plus empêché la Cour de déclarer l'Iran respon-
sable de violations de l'article X.

C’est avec beaucoup d’hésitation que j'ai voté pour la première partie
du dispositif de l’arrêt. En fait, je ne suis en mesure d’approuver — sur le
principe — la solution donnée par la Cour que sur un seul des deux
points qui y sont réglés, celui qui concerne les prétendus intérêts des
Etats-Unis sur le plan de la sécurité au regard du droit international de la
légitime défense. Quant au reste du dispositif, je ne peux ni souscrire à la
décision de la Cour selon laquelle les attaques menées par les Etats-Unis
contre les plates-formes pétrolières iraniennes ne constituaient pas fina-
lement une violation du droit au respect de la liberté de commerce avec
les Etats-Unis que l'Iran tirait du traité, ni considérer que la manière
dont la Cour a traité la demande reconventionnelle « générale» des Etats-
Unis soit juste. Selon moi, la Cour aurait dû faire droit à cette demande
reconventionnelle et je ne pouvais donc que me déclarer en désaccord
avec la partie du dispositif consacrée a cette demande.

Si je ne l’ai pas fait aussi pour la première partie du dispositif bien que,

167
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 325

comme je viens de le dire, je ne souscrive aux décisions de la Cour que sur
le premier des deux points qui y sont tranchés!, c’est pour une considé-
ration de Rechtspolitik: je me félicite en effet que la Cour ait saisi l’occa-
sion offerte par le fait que les Etats-Unis avaient invoqué l’article XX du
traité de 1955 pour se prononcer sur les limites juridiques du recours à la
force à un moment où ces limites sont extrêmement fragilisées. Même si,
à mon avis, la Cour a fait preuve d’une retenue excessive en s’acquittant
de ce que je considère comme sa mission, je ne veux pas me dissocier de
ce qui est tout de même une confirmation, certes trop hésitante, du jus
cogens de la Charte des Nations Unies.

I. LES DEMANDES DE L’IRAN

A. Introduction

1. Comme nous le rappelle opportunément le paragraphe 37 de l’arrêt, le
différend initial entre les Parties à la présente espèce portait sur la licéité, au
regard du droit international relatif à l'emploi de la force, autrement dit de
la Charte des Nations Unies et du droit international coutumier, des at-
taques menées par les Etats-Unis contre les plates-formes pétrolières. Le
paragraphe 37 indique aussi que, au moment de ces attaques, aucune des
deux Parties n’avait mentionné le traité d’amitié de 1955. Lorsque, par la
suite, l'Iran invoqua le traité comme base de la compétence de la Cour, il
tenta d’asseoir cette compétence non seulement sur le paragraphe 1 de
l’article X du traité, mais aussi sur l’article premier et le paragraphe 1 de
l’article IV. Dans son arrêt de 1996 sur l’exception préliminaire des Etats-
Unis, la Cour ne retint comme base de compétence que le paragraphe 1 de
l’article X? — ce qui pourrait paraître surprenant compte tenu de l’article
premier du traité, qui dispose qu’«[i]l y aura paix stable et durable et amitié
sincère entre les Etats-Unis ... et l’Iran». Selon la Cour, cependant, l’article
premier ne devait pas être interprété comme incorporant dans le traité
l’ensemble des dispositions du droit international concernant les relations
pacifiques et amicales. Il fallait plutôt le regarder comme fixant un objectif
à la lumière duquel les autres dispositions du traité devaient être interpré-
tées et appliquées *. Ainsi, la Cour conclut-elle, l’article premier n’était «pas
sans portée juridique» pour l'interprétation des autres dispositions du traité
pertinentes en l’espèce, notamment celles du paragraphe | de l’article X*.

' C’est aussi pour cela que je préfère qualifier cette opinion d’«individuelle» et non de
« dissidente» bien que je sois en désaccord avec les principales conclusions de la majorité
de la Cour en l’espéce.

2 Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis d'Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (IT), p. 817 et suiv., 821.

3 Jbid., p. 814, par. 28.

4 Jbid., p. 815, par. 31.

168
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 326

En fait, la pertinence que reconnaît le présent arrêt à l’article premier ne
peut être considérée que comme minimale”.

2. Quoi qu’il en soit, l’arrêt de 1996 a bien décidé que «[l]es questions
relatives à l'emploi de la force ne sont ... pas exclues en tant que telles du
champ d’application du traité de 1955». En conséquence, le para-
graphe 1 de l’article X, sur la liberté de commerce’, qui a un caractère plutôt
pratique, constitue aujourd’hui le proverbial chas de l’aiguille par lequel
la Cour doit faire passer son analyse de la question de l’emploi de la force
armée par les Etats-Unis. Et le chas de l’aiguille a en fait été encore
rétréci en l’espèce, jusqu’à devenir impénétrable, par la décision rendue
au fond par la Cour sur la demande de l’Iran fondée sur la violation du
paragraphe 1 de l’article X.

3. Du point de vue de la politique juridique et de la pertinence poli-
tique, cependant, il ne fait pas de doute que ce qui compte surtout en
l’espèce, c’est la question de la licéité de l'emploi de la force armée par les
Etats-Unis contre les plates-formes pétrolières. J’accepte donc la méthode
suivie par l’arrêt consistant à examiner l’alinéa d) du paragraphe 1 de
l’article XX du traité avant le paragraphe 1 de l’article X, non seulement
pour les raisons techniques avancées dans l’arrêt — qui toutes me
semblent convaincantes — mais aussi à cause de cette considération plus
large. C’est aussi pourquoi je ne trouve rien à redire au fait que la partie
de l’arrêt consacrée à la question de l’emploi de la force armée par les
Etats-Unis est beaucoup plus longue que celle qui porte sur la question
de la violation du traité proprement dite.

4. Pour en revenir à l’ordre dans lequel ces questions sont abordées
dans l’arrêt, les Etats-Unis eux-mêmes ont dit qu’il n’y avait pas de rai-
son impérieuse pour que la Cour examine la question de la violation de
l’article X avant d’aborder celle de l’article XX. Selon le défendeur, en
conséquence, l’ordre dans lequel les questions doivent être abordées
relève de la discrétion de la Cour*. La manière dont la Cour a exercé
cette discrétion me paraît donc inattaquable.

B. L'alinéa d) du paragraphe I de l'article XX

5. Comme je l’ai dit en commençant, la raison pour laquelle j’ai décidé
de voter pour la première partie du dispositif de l’arrêt est que, pour moi,

> L'article premier n’est mentionné dans l'arrêt qu’une seule fois (par. 41) à l'appui
d’une conclusion qui, à mon sens, s'impose pour des raisons plus évidentes, à savoir que
l’alinéa d) du paragraphe 1 de l’article XX du traité (dont il sera question plus loin) ne
doit pas être interprété comme autorisant un emploi de la force entre les parties qui ne soit
pas permis, ou justifié, en vertu des règles pertinentes du droit international. Au para-
graphe 41, il est dit que le point de vue contraire ne serait « guère compatible avec l’article
premier ».

6 C.I.J. Recueil 1996 (IT), p. 812, par. 21.

7 Ou liberté de navigation: voir plus loin, à propos de la demande reconventionnelle des
Etats-Unis.

8 CR 2003/11, p. 16; CR 2003/12, p. 14.

169
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 327

il est de la plus haute importance, et c’est une question de principe, que la
Cour se prononce sur des questions touchant à la menace ou à l’emploi
de la force dans les relations internationales chaque fois qu’elle a l’occa-
sion de le faire. A cet égard, elle a déjà fait preuve de la vigueur et de la
clarté souhaitables dans l’affaire du Détroit de Corfou, lorsqu'elle a
condamné le droit d’autoprotection par la force armée que revendiquait
le Royaume-Uni

«comme la manifestation d’une politique de force, politique qui,
dans le passé, a donné lieu aux abus les plus graves et qui ne saurait,
quelles que soient les déficiences présentes de l’organisation interna-
tionale, trouver aucune place dans le droit international» ?.

Malheureusement, au vu des sombres événements survenus au cours des
cinquante années qui se sont écoulées depuis l’affaire du Détroit de Cor-
fou, mais plus particulièrement dans le passé récent, cette déclaration de
la Cour revêt un caractère prophétique.

6. Mon accord de principe avec la position actuelle de la Cour ne
m’empéche cependant pas de critiquer l’arrêt pour ce que je considère
comme un manque de conviction dans la manière dont il traite de
l'emploi de la force.

Je reconnais bien sûr que la Cour a des raisons juridiques valables de
contenir dans les limites de l’alinéa d) du paragraphe 1 de l’article XX du
traité ce qui doit être dit de la licéité des actions militaires des Etats-Unis
contre les plates-formes pétrolières. En fait, si je critique la manière dont
la Cour a traité les questions que soulève cette disposition, ce n’est pas
parce que je n’approuve pas ce qu’en dit le texte de l’arrêt. Ce qui me
préoccupe, c’est plutôt ce que la Cour a décidé de ne pas dire. Je trouve
regrettable que la Cour n’ait pas trouvé le courage de réaffirmer, et donc
de reconfirmer, de fagon plus explicite les principes fondamentaux du
droit des Nations Unies et du droit international coutumier (principes
qui, à mon avis, relèvent du jus cogens) sur l’emploi de la force, ou plutôt
sur l’interdiction de la force armée, dans un contexte et à un moment où
il serait on ne peut plus urgent de le faire. J’admets bien entendu que, sa
compétence étant limitée aux bases fournies par le traité de 1955, la Cour
ne pouvait pas aller jusqu’à dire dans le dispositif de son arrêt que,
puisque les attaques menées par les Etats-Unis contre les plates-formes pé-
trolières comportaient un emploi de la force armée qui ne pourrait être
justifié en tant qu’acte de légitime défense, il fallait juger non seulement
que ces attaques, en elles-mêmes, n’étaient pas nécessaires pour protéger
les intérêts vitaux des Etats-Unis sur le plan de la sécurité au sens de
Particle XX du traité, mais aussi qu’elles violaient le paragraphe 4 de
l'article 2 de la Charte des Nations Unies. Ce que la Cour aurait pu faire
toutefois, sans outrepasser à mon sens sa compétence, c’est réaffirmer le
caractère fondamental des dispositions de la Charte sur l’emploi de la

? Détroit de Corfou, fond, arrêt, C.I.J. Recueil 1949, p. 35.

170
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 328

force par des obiter dicta fermes et sans équivoque. Tout le monde est
conscient de la crise que traverse actuellement le système de maintien de
la paix et de la sécurité des Nations Unies, système dont le paragraphe 4
de l’article 2 et l’article 51 de la Charte sont les pierres angulaires. Nous
nous trouvons actuellement au seuil d’un débat extrêmement polémique
sur la question de savoir si les limites fixées par la Charte des Nations
Unies à l’emploi unilatéral de la force armée resteront valables pour
l’avenir !°. Dans ce débat, ayant à juger une affaire qui s’y prête, la Cour
devrait saisir toutes les occasions pour que la voix du droit de la Charte
s'élève au-dessus de la cacophonie ambiante. Après tout, la Cour inter-
nationale de Justice n’est pas un tribunal arbitral ou une institution régio-
nale quelconque: elle est l’organe judiciaire principal des Nations Unies.
Ce que nous sommes bien obligés de constater en dehors de la Cour, c’est
que, de plus en plus, on rejette ne serait-ce que l’apparence d’une justifi-
cation juridique de l’emploi de la force à l’intérieur du système établi par
la Charte des Nations Unies, en même temps qu’un nombre croissant
d’auteurs semblent se préparer à voir enterrer purement et simplement les
restrictions qu’impose le droit international à cet égard. S’il y a là une
indication de la direction dans laquelle pourrait s’orienter le discours
juridico-politique sur l’emploi de la force non autorisé par la Charte, que
nous faut-il de plus pour comprendre qu'il n'y a jamais eu autant
d’urgence à ce que la Cour s’exprime aussi clairement et de manière aussi
explicite que possible sur cette question? En fait, ce que la Cour a décidé
de dire — ou plutôt de ne pas dire — dans le présent arrêt est le résultat
de la retenue excessive dont elle a inopportunément fait preuve.

7. Le paragraphe 78 de l’arrêt conclut que les attaques menées par les
Etats-Unis contre les plates-formes pétrolières ne sauraient être justifiées,
en vertu de l’alinéa d) du paragraphe 1 de l’article XX du traité de 1955,
en tant que mesures nécessaires à la protection des intérêts vitaux des
Etats-Unis sur le plan de la sécurité, dès lors qu’elles constituaient un
recours à la force armée et ne pouvaient être considérées, au regard du
«droit international relatif à cette question» (voir ci-dessous), comme des
actes de légitime défense, et ne relevaient donc pas de la catégorie des
mesures pouvant être prévues par cette disposition du traité «telle qu’elle
doit être interprétée». J’admets évidemment que ce passage peut — et
même doit — être interprété comme indiquant implicitement que les
actions des Etats-Unis, constituant un recours unilatéral à la force armée
qui ne pouvait être considéré «au regard du droit international ... comme
des actes de légitime défense», violaient le paragraphe 4 de l’article 2 de
la Charte des Nations Unies. Tertium non datur. Il est très regrettable
cependant que le raisonnement de la Cour ne l’amène pas à tirer cette
nécessaire conclusion en renforçant du même coup sans équivoque l’inter-

10 Voir l’allocution faite par M. Kofi Annan, Secrétaire général des Nations Unies,
devant l’Assemblée générale le 23 septembre 2003: Assemblée générale, 7° séance plénière,
A/58/PV.7, p. 3.

171
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 329

diction de la menace ou de l’emploi de la force armée contenue dans la
Charte. Je le répète, je ne vois pas comment, ce faisant, la Cour aurait
outrepassé sa compétence. Le texte de l’arrêt aurait dû énoncer sans
ambiguïté que les opérations militaires menées par les Etats-Unis contre
les plates-formes pétrolières, dès lors qu’elles n’étaient pas des actes de
légitime défense contre une agression armée de l’Iran, devaient être consi-
dérées comme violant l’interdiction de l’emploi de la force armée consa-
crée par la Charte des Nations Unies et le droit international coutumier.

8. Au lieu de quoi, le texte adopté par la majorité de la Cour explique
ce qu’il faut entendre par le «droit international relatif à cette question»
(arrêt, par. 78) d’une manière qui n’est pas loin de donner l’impression
qu'elle s’efforce de laisser dans l’ombre le droit de la Charte au lieu de le
mettre en lumière: tout au long des développements consacrés à l’examen
des attaques des Etats-Unis à la lumière de l’article XX, il est question du
«droit international relatif à cette question» (celle de l’emploi de la
force), du «droit international applicable en l’espèce» ou des «règles per-
tinentes du droit international». Ce que sont ces règles pertinentes, appli-
cables, etc., n’est dit en toutes lettres qu’une seule fois, et encore, dans
une proposition incidente: au paragraphe 42 de l’arrêt, la Cour déclare
que la compétence que lui confère le paragraphe 2 de l’article XXI du
traité de 1955 pour régler toute question concernant l'interprétation ou
l'application de (notamment) l’alinéa d) du paragraphe | de l’article XX
Pautorise aussi, en tant que de besoin, à déterminer si une action présen-
tée comme justifiée par ce paragraphe constituait ou non un recours illi-
cite à la force «au regard du droit international applicable en la matière,
à savoir les dispositions de la Charte des Nations Unies et du droit inter-
national coutumier» (les italiques sont de moi). Je le répète: nulle part
ailleurs, dans la partie de l’arrêt consacrée aux attaques américaines !!, la
Charte des Nations Unies n’est expressément mentionnée. Il est difficile
de voir dans cette façon de recouvrir le droit de la Charte d’un voile de
mots du genre de ceux que j'ai cités plus haut une simple question de
style: cela pourrait apparaître aussi, malheureusement, comme une déva-
lorisation on ne peut plus regrettable de la pertinence et de l’importance
des règles de la Charte des Nations Unies sur l’emploi de la force — et
cela précisément, comme je l’ai dit, au moment où la validité de ces règles
est mise à très rude épreuve.

Cela dit, je vais maintenant aborder plusieurs questions plus particu-
lières soulevées par la partie de l’arrêt consacrée à l’alinéa d) du para-
graphe 1 de l’article XX du traité de 1955.

9. Je souscris à l’analyse que fait l’arrêt des liens entre l’alinéa d) du pa-
ragraphe 1 de l’article XX et les limites du droit international général sur
l'emploi unilatéral de la force, analyse selon laquelle — pour reprendre
les termes d’un ancien président de la Cour — cet article «ne peut avoir

11 A exception d’un renvoi à l’article 51 de la Charte comme déterminant le sens de
l'expression «agression armée» (arrêt, par. 51).
p g p

eg
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 330

envisagé une mesure qui ne peut pas, en droit international général, se
justifier même comme entrant dans le cadre de la légitime défense» !.
La Cour, au paragraphe 41 de l’arrêt, admet donc à juste titre le principe
selon lequel les dispositions d’un traité doivent être interprétées et appli-
quées à la lumière du droit conventionnel applicable entre les parties ainsi
que des règles de droit international général «entourant» le traité !3. Et si
ces règles générales de droit international ont un caractère impératif,
comme c’est indéniablement le cas en l’espèce, alors le principe d’inter-
prétation qui vient d’être mentionné devient une limite juridiquement
infranchissable pour l’interprète.

10. La portée des mesures prises pour protéger les intérêts vitaux d’une
partie sur le plan de la sécurité en vertu de l’alinéa d) du paragraphe 1 de
l’article XX est plus large que celle des mesures prises dans le cadre de la
légitime défense. En effet, une partie peut prendre au titre de cette dispo-
sition de nombreuses mesures, par exemple des interdictions à l’importa-
tion, qui n’ont rien à voir avec la notion de légitime défense. Par contre,
toute mesure de légitime défense constituerait également une mesure
nécessaire à la protection des intérêts vitaux sur le plan de la sécurité au
sens du traité de 1955. Cependant, seules les mesures remplissant toutes
les conditions mises à l’exercice du droit de légitime défense peuvent être
considérées comme autorisées en vertu de l’alinéa d) du paragraphe 1 de
l’article XX. En l’espèce, interpréter cette disposition de façon plus «libé-
rale» serait à la fois absurde et destructeur: absurde, parce qu’elle pour-
rait alors être interprétée comme permettant aux parties à un traité qui
établit des relations d’«amitié», entre autres, de se soustraire à la plus
fondamentale de toutes les obligations découlant du droit international
contemporain, à savoir l'interdiction du recours ou de la menace du
recours à la force — obligation qui existe entre tous les Etats même s’il
n'existe aucune espèce d’« amitié» entre eux. Cette interprétation serait en
outre destructrice parce qu’elle permettrait aux Etats de s’«affranchir»
mutuellement de certaines des règles de droit international ayant le carac-
tère le plus impératif.

11. Je souscris aussi fermement à l’opinion que la Cour a exprimée au
paragraphe 73 de l’arrêt, disant que l’exigence que pose le droit interna-
tional, selon laquelle des mesures prises au nom de la légitime défense
doivent avoir été nécessaires à cette fin, est rigoureuse et objective et ne
laisse aucune place à «une certaine liberté d’appréciation». À mon avis, il
en est ainsi également en raison de l’article premier du traité de 1955 («II

'2 Opinion dissidente de sir Robert Jennings, Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.I.J.
Recueil 1986, p. 541. Sir Robert parlait d’un article du traité d’amitié entre les Etats-Unis
et le Nicaragua qui constitue l’équivalent exact de l’alinéa d) du paragraphe 1 de
l’article XX. Les autres doutes exprimés par sir Robert (cf. ibid.) étaient, à mon avis,
superflus.

13 Alinéa c) du paragraphe 3 de l’article 31 de la convention de Vienne de 1969 sur le
droit des traités.

173
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 331

y aura paix stable et durable et amitié sincère entre les Etats-Unis … et
l'Iran») qui, selon l’arrêt rendu en 1996 par la Cour sur l’exception pré-
liminaire des Etats-Unis, doit être regardé comme fixant un objectif à la
lumière duquel les autres dispositions du traité doivent être interprétées et
appliquées '*. Le minimum auquel cet objectif doit conduire est une appli-
cation particulièrement stricte du critère de «nécessité» prévu à l’ali-
néa d) du paragraphe | de l’article XX: chacun des mots utilisés dans le
texte de cette disposition doit être soigneusement pesé et recevoir tout son
sens. En conséquence, pour qu’une partie soit libérée de l’obligation
découlant pour elle du paragraphe 1 de l’article X du traité, la mesure
qu’elle prend doit être, premièrement, nécessaire et pas seulement souhai-
table ou utile pour protéger ses intérêts vitaux sur le plan de la sécurité.
Deuxièmement, elle doit être nécessaire pour protéger vraiment ces inté-
rêts, et pas seulement pour les favoriser ou les promouvoir. Troisième-
ment, elle doit être nécessaire pour protéger les intérêts en matière de
sécurité de l’Etat qui les prend. Quatrièmement, les intérêts en matière de
sécurité pouvant ainsi être protégés doivent être vitaux. Enfin, il va de soi
que la mesure doit concerner la sécurité de l’Etat défendeur lui-même.
Puisque l’alinéa d) du paragraphe 1 de l’article XX instaure une excep-
tion au principe de la liberté de commerce et de navigation inscrit dans ce
même traité et compte tenu, comme on l’a dit, de l’article premier, toutes
ces conditions doivent faire l’objet d’un examen particulièrement attentif.

12. Je suis moins convaincu par l’argumentation par laquelle la Cour
arrive dans son arrêt à la conclusion — correcte — que, puisque les attaques
qu'avait menées l’Iran au moyen de mines, de canonnières ou d’hélicoptères
contre les navires marchands des Etats-Unis ne constituaient pas «une
agression armée» au sens de l’article 51 de la Charte, les actions des Etats-
Unis ne peuvent se justifier en tant que mesures de légitime défense en vertu
de cette disposition. Le texte du paragraphe 51 de l’arrêt risque de donner
l'impression que, si des actions militaires offensives restent en deçà du seuil
— extrêmement élevé — de l’article 51 de la Charte, la victime de ces actions
n’a pas le droit de recourir à des mesures défensives également de nature
militaire et strictement proportionnées. Le présent arrêt reprend sur ce point
certains des énoncés les moins heureux de la Cour dans l’arrêt Nicaragua en
1986'°. A mon sens, on ne peut nier que des mesures militaires strictement
défensives peuvent être légitimement prises contre des attaques du type de
celles qui ont frappé par exemple le Sea Isle City ou le Samuel B. Roberts.
Ce que nous voyons dans ces exemples, c’est un usage illicite de la force qui
reste «en deca» de l’«agression armée» au sens de l’article 51, c’est-à-dire en
deçà des «formes les plus graves de l’emploi de la force» !$, Face à un

14 CI JT. Recueil 1996 (II), p. 814, par. 28.

15 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), fond, arrêt, C.I.J. Recueil 1986, par exemple aux pages 101,
par. 191, 103, par. 194, et 127, par. 249.

16 Thid., p. 101, par. 194.

174
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 332

recours à la force plus limité comme celui-ci, une mesure défensive — res-
tant nécessairement aussi «en deçà» de ce que prévoit l’article 51 — doit
être considérée comme licite'’. En d’autres termes, je pense qu'il faudrait
distinguer entre, d’une part, le (plein) recours à la légitime défense au sens
de l’article 51 de la Charte face à une «agression armée» au sens de cette
même disposition et, d’autre part, le cas d’un acte hostile, dirigé par
exemple contre des navires isolés, d’un degré «en deçà» de celui qui est
visé à l’article 51 et justifiant que la victime prenne des mesures défensives
proportionnées, dont la nature et la quantité seront également «en deca»
de celles des mesures de légitime défense expressément autorisées par la
Charte des Nations Unies. Je vois ici une certaine similitude avec l'affaire
Nicaragua, dans laquelle la Cour a nié que les activités hostiles du Nica-
ragua contre El Salvador eussent constitué une «agression armée» au
sens de l’article 51, susceptible d’ouvrir aux Etats-Unis le droit de légi-
time défense collective, préférant qualifier ces activités d’intervention
militaire illicite. La Cour a estimé que, face à de tels actes illicites, seules
des «contre-mesures proportionnées» étaient autorisées. Elle a déclaré:

«L’agression armée ouvrirait un droit à la légitime défense collec-
tive, mais un recours à la force d’une moindre gravité ne saurait ...
autoriser des contre-mesures collectives impliquant l’emploi de la
force. Les faits reprochés au Nicaragua ... n’auraient pu justifier des
contre-mesures proportionnées que de la part de l’Etat qui en aurait
été victime...» !§

Ainsi, la Cour a établi une distinction entre les mesures prises au titre de
la légitime défense sur la base de l’article 51 de la Charte et les contre-
mesures proportionnées, d’un degré moindre et d’une moindre ampleur,
qui n’ont pas besoin d’être fondées sur cette disposition. Compte tenu du
contexte de ce dictum, la Cour ne peut pas avoir entendu par l’expression
«contre-mesures proportionnées» de simples représailles pacifiques plus
récemment appelées, y compris dans la terminologie de la Commission
du droit international, «contre-mesures» !°. Dans les circonstances de
l'affaire Nicaragua, la Cour ne pouvait penser qu’à ce que j’ai appelé tout
à l’heure une mesure militaire défensive d’un degré «en deçà » de celui du
plein recours à la légitime défense. Malheureusement, elle a décidé dans le
présent arrêt de ne pas aborder du tout cette question.

17 Je n’ai pas développé ce point de vue spécialement pour les besoins de la cause, mais
il y a près de vingt ans: voir A. Verdross et B. Simma, Universelles Vélkerrecht. Theorie
und Praxis, 3° éd., 1984, p. 240, par. 472.

18 CLJ. Recueil 1986, p. 127, par. 249.

19 Voir les articles 49 à 54 du texte de la Commission du droit international sur la
responsabilité de l'Etat pour fait internationalement illicite, adoptés en 2001 ; voir rapport
de la Commission du droit international, cinquante-troisième session, Nations Unies,
Documents officiels de l'Assemblée générale, cinquante-sixiéme session, supplément n° 10
(A/56/10). La Commission a exclu strictement de la notion de «contre-mesures» toute
mesure de ce type constituant une menace d’emploi de la force ou un emploi de la force;
voir l’article 50, par. 1 a).

175
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 333

13. Pour résumer mes vues sur les questions du recours à la force et de
la légitime défense telles qu’elles se posent en l’espèce, il convient de dis-
tinguer deux degrés: il y a d’abord le degré des attaques armées massives
et de grande ampleur, qui constituent «une agression armée» pour re-
prendre les termes de l’article 51. Face à une telle agression, la légi-
time défense, dans ses formes non pas infiniment mais néanmoins considé-
rablement variées, serait justifiée. Mais il existe aussi des actes militaires
hostiles d’un degré inférieur, qui n’atteignent pas le seuil de l’«agression
armée» au sens de l’article 51 de la Charte des Nations Unies. Contre les
actes hostiles de ce genre, un Etat peut bien entendu se défendre, mais
uniquement par des mesures dont la portée et la nature sont plus res-
treintes (la principale différence résidant dans le fait que la possibilité de
légitime défense collective n’existe pas dans ce cas, voir Nicaragua), et qui
doivent aussi être très rigoureusement nécessaires et proportionnées, et
suivre immédiatement l’acte qui les a motivées.

14. En l’espèce, je suis d'accord avec la Cour pour penser que ni la
série des actes illicites de recours à la force par l’Iran contre les navires
des Etats-Unis et les bâtiments qui les escortaient, ni les deux attaques
visant spécifiquement le Sea Isle City et le Samuel B. Roberts ne consti-
tuaient une «agression armée» au sens de l’article 51 de la Charte des
Nations Unies. Comme je l’ai indiqué, il aurait été possible de riposter
immédiatement à ces actes d’hostilité par des «contre-mesures propor-
tionnées » également de nature militaire, consistant en mesures défensives
conçues pour éliminer la source précise de la menace ou du dommage
subi par les navires lors des incidents en cause, au moment de ceux-ci. Les
plates-formes pétrolières iraniennes et les activités non commerciales aux-
quelles elles se livraient peut-être pendant la guerre du Golfe étaient trop
lointaines (dans tous les sens du terme) pour constituer légitimement la
cible de contre-mesures au sens donné à cette expression dans l’arrêt
Nicaragua. En outre, rien dans le droit international sur le recours à la
force n'autorise le «saut qualitatif» par lequel des activités répétées d’un
degré restant inférieur au seuil visé à l’article 51 de la Charte devien-
draient l’«agression armée» envisagée dans cette disposition. De toute
façon, selon mon interprétation des faits, il n’y a pas eu d’attaque armée
répétée ou continue de l’Iran à l’encontre des navires américains. Les
Etats-Unis ne pouvaient pas invoquer les attaques dirigées contre des
navires battant pavillon étranger pour prendre les mesures envisagées à
l’article 51. De plus, aucune résolution du Conseil de sécurité datant de la
période considérée n’a établi que l’Iran (seul) avait mené une «agression
armée» contre les navires neutres dans le Golfe.

15. Mais à supposer même, pour les besoins du raisonnement, que les
Etats-Unis aient été victimes d’une agression armée de l’Iran au sens de
l’article 51 de la Charte des Nations Unies, leurs attaques contre les
plates-formes pétrolières ne pourraient pas être qualifiées d’actes de légi-
time défense au titre de cette disposition. Les actions des Etats-Unis ne sa-
tisfaisaient ni à la condition de la nécessité ni à celle de la proportionnalité.
Au vu des éléments soumis à la Cour concernant les considérations poli-

176
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 334

tiques et militaires qui avaient conduit les autorités américaines à lancer
des attaques contre les plates-formes pétrolières, c’est sur la base de déci-
sions du commandement militaire que les plates-formes avaient été choi-
sies comme cibles, décisions sans doute justifiées du point de vue de l’effi-
cacité militaire, etc., mais auxquelles la notion de «légitime défense» était
tout à fait étrangère. Il est possible que les plates-formes pétrolières aient
été utilisées pour surveiller les navires américains et d’autres navires mar-
chands neutres; cela est même probable. De toute évidence, cela génait
les hauts responsables militaires américains. Peut-être les autorités amé-
ricaines avaient-elles aussi raison de penser qu’il y avait un lien entre les
informations venant des plates-formes pétrolières et le harcèlement des
navires neutres dans le Golfe. C’est pourquoi je crois que, ou bien après
les incidents impliquant le Sea Isle City et le Samuel B. Roberts, les auto-
rités militaires américaines, estimant que les choses étaient allées assez
loin, ont décidé de neutraliser les plates-formes pétrolières, ou bien plutôt
les Etats-Unis se sont servis de ces deux incidents pour donner à l’Iran
une leçon plus générale. Les pièces produites par les Etats-Unis devant la
Cour indiquent plusieurs raisons plus ou moins convaincantes expliquant
pourquoi ce sont les plates-formes pétrolières et non pas d’autres cibles
militaires qui avaient été choisies pour riposter aux incidents impliquant
le Sea Isle City et le Samuel B. Roberts ou à l’ensemble des actes illicites
de recours à la force de l’Iran. Mais, dans aucune de ces pièces, nous ne
trouvons trace des considérations qui, pour un juriste international,
seraient nécessaires pour justifier une mesure de légitime défense.

16. J’en conclus que les actions militaires des Etats-Unis contre les
plates-formes pétrolières n’avaient pas le caractère défensif exigé à la fois
par l’article 51 de la Charte des Nations Unies et les règles de droit interna-
tional général régissant les «contre-mesures proportionnées», pour re-
prendre une fois de plus l’expression énigmatique utilisée par la Cour
dans l’affaire Nicaragua. Selon mon interprétation des règles relatives aux li-
mites de l’emploi unilatéral de la force armée telles qu’elles ont évolué depuis
1945, rien ne permet de considérer ces actions comme licites ou justifiées.

C. Le paragraphe I de l’article X

17. En ce qui concerne la question de savoir si les attaques menées par
les Etats-Unis contre les plates-formes pétrolières constituent une viola-
tion du paragraphe 1 de l’article X du traité de 1955, l’arrêt procède par
étapes, et je peux accepter sans réserve plusieurs phases de son argumen-
tation. Par exemple, je suis d’accord avec la Cour lorsqu'elle dit, au para-
graphe 82, que ce sont les exportations de pétrole de l’Iran vers les Etats-
Unis qui sont pertinentes en l'espèce, et non pas les exportations
iraniennes de pétrole en général. Dans le même paragraphe, la Cour
rejette avec raison l’argument des Etats-Unis cherchant à établir une dis-
tinction entre le pétrole produit sur le territoire terrestre ou dans la mer
territoriale de l’Iran, d’une part, et le pétrole produit sur son plateau
continental, de l’autre.

177
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 335

18. J’approuve aussi dans l’ensemble le paragraphe 89 de l’arrêt, dans
lequel la Cour estime que, lorsqu'un Etat détruit des moyens de produc-
tion et de transport de biens destinés à l’exportation d’un autre Etat, ou
des moyens accessoires ou ayant trait à cette production ou à ce trans-
port, il y a en principe atteinte à la liberté du commerce international uti-
lisant ces moyens à ce moment. Cependant, la Cour relativise sa conclu-
sion en disant que cette considération est valable «en principe». Elle
introduit donc une distinction entre la «liberté du commerce internatio-
nal» au sens du traité (qu’elle interprète ensuite) et cette même liberté «en
principe», c’est-à-dire dans un sens plus général. C’est le point à partir
duquel le présent arrêt semble amorcer son retrait par rapport à la posi-
tion prise par la Cour en 1996 ou, pour reprendre la métaphore utilisée
ci-dessus, à refermer le chas d’aiguille qu’elle avait à l’époque ouvert pour
l'Iran. J’examinerai ce changement d’attitude plus en détail dans les para-
graphes 21 et suivants de mon opinion.

19. Au paragraphe 91 de l’arrêt, la Cour nous rappelle qu’il n’est pas
contesté par les Parties que «les exportations de pétrole de l'Iran vers les
Etats-Unis se [soient] — dans une certaine mesure — poursuivies au
moins jusqu’à une date postérieure à la destruction du premier ensemble
de plates-formes pétrolières », survenue le 19 octobre 1987. Dans ce même
paragraphe, la Cour souligne aussi que les deux Parties admettent que le
pétrole ou les produits pétroliers acheminés aux Etats-Unis durant cette
période étaient dans une certaine mesure des dérivés du pétrole brut pro-
duit par les plates-formes qui furent attaquées par la suite. Ainsi, la Cour
confirme que les exportations iraniennes de pétrole, jusqu’au début de
l’embargo pétrolier des Etats-Unis, constituaient bien un «commerce
entre les territoires des deux Hautes Parties contractantes» au sens du
paragraphe 1 de l’article X du traité de 1955.

20. J’appelle aussi l’attention sur le paragraphe 96 de l'arrêt, dans
lequel la Cour dit ne voir aucune raison de douter que, au cours de la
période durant laquelle l’embargo des Etats-Unis était en vigueur, des
produits pétroliers dérivés en partie de pétrole brut iranien soient parve-
nus aux Etats-Unis en très grandes quantités. La Cour poursuit en ces
termes :

«Il pourrait être raisonnablement soutenu que, si les plates-formes
n'avaient pas été attaquées, une partie du pétrole qu'elles auraient
produit aurait été incluse dans les quantités de brut transformé en
Europe occidentale en produits pétroliers exportés aux Etats-Unis.»

21. Jusqu'ici, je peux approuver l’exposé par la Cour des arguments
concernant le paragraphe 1 de l’article X du traité. J’ai repris l’un après
l’autre ces arguments pour démontrer plus clairement que c’est à partir
de là que le raisonnement de la Cour commence à être faussé.

Le passage où les défauts de l’argumentation sont pour ainsi dire résu-
més, et à partir duquel je me dissocie donc du raisonnement de l’arrêt, est
le paragraphe 98, qui récapitule les deux principales conclusions de la

178
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 336

Cour concernant le paragraphe 1 de l’article X du traité. Il est dit au
paragraphe 98 que les deux attaques menées par les Etats-Unis ne sau-
raient être considérées comme ayant porté atteinte aux droits garantis à
l’Iran par le paragraphe 1 de l’article X du traité parce que

— au moment de l’attaque lancée par les Etats-Unis contre les plates-
formes de Reshadat — le 19 octobre 1987 —, il n’existait pas de com-
merce entre les territoires de l’Iran et des Etats-Unis s’agissant du
pétrole produit par ces plates-formes et celles de Resalat*°, dans la
mesure où celles-ci étaient en réparation et hors d’usage;

— au moment des attaques contre les plates-formes de Salman et de
Nasr, le 18 avril 1988, tout commerce direct de pétrole entre les ter-
ritoires de l’Iran et des Etats-Unis était suspendu en raison de
l’embargo américain, et il n’y avait donc pas alors de commerce
«entre les territoires» des parties au sens du traité.

22. Je suis en désaccord avec ces deux conclusions pour les raisons sui-
vantes: comme la Cour permanente l’a fait observer dans l’affaire Oscar
Chinn?', la liberté de commerce est la faculté de se livrer à toute activité
commerciale, celle-ci ne comprenant pas seulement la vente et l’achat des
marchandises, mais aussi l’industrie, et notamment l’industrie des trans-
ports. C’est sur la base de cette observation que la Cour, dans son arrêt
de 1996 sur l’exception préliminaire des Etats-Unis, a retenu ce qu’elle
appelle l’«interprétation naturelle» selon laquelle le mot «commerce», au
paragraphe 1 de l’article X, inclut des activités commerciales en général,
non seulement les activités d’achat et de vente proprement dites, mais
également les activités accessoires qui sont intrinsèquement liées au com-
merce22, Conformément à cette conclusion, le présent arrêt inclut les
plates-formes pétrolières dans les installations se livrant à de telles acti-
vités accessoires.

23. Ce dont je ne peux pas convenir, c’est que ces plates-formes pétro-
lières qui, au moment des attaques de 1987, étaient en réparation auraient
pu perdre la protection garantie par le paragraphe 1 de l’article X du
traité de 1955 du fait qu’elles étaient ainsi temporairement hors service.
Premièrement, selon l’Iran, au moment des attaques des Etats-Unis, les
plates-formes de Reshadat étaient sur le point d’être remises en service ?*:
d’après l’Iran, il était envisagé de reprendre la production quelques jours
avant le début de l’embargo américain. Mais, même si les plates-formes
de Reshadat avaient repris la production plus tard, c’est-à-dire pendant

20 I] est précisé au paragraphe 47 de l’arrêt que, bien que l’attaque des Etats-Unis ait
visé seulement deux plates-formes du complexe de Reshadat, elle avait aussi affecté les
opérations du complexe de Resalat.

21 Arrêt, 1934, C.P.J.I. série AIB n° 63, p. 65.

22 Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis d'Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 819, par. 49.

23 Voir le paragraphe 92 de l'arrêt.

179
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 337

la période de l’embargo, elles auraient néanmoins participé au commerce
indirect du pétrole (voir ci-dessous), tout comme celles de Salman et de
Nasr.

24. En ce qui concerne le temps nécessaire à la réparation des plates-
formes, je ne vois pas de raison de contester la crédibilité des affirmations
de l’Iran, comme le fait la Cour au paragraphe 93 de son arrêt: les at-
taques iraquiennes contre les plates-formes de Reshadat avaient eu lieu
longtemps auparavant, en 1986, et je ne voudrais pas exclure catégori-
quement la possibilité que les Etats-Unis, résolus à «donner une leçon à
l’Iran», aient choisi le moment de leurs attaques précisément de manière
à détruire les installations alors que leur remise en marche était immi-
nente.

25. Il y a plus important cependant: premièrement, je considère que la
«liberté de commerce» au sens du paragraphe 1 de l’article X du traité
implique que cette disposition s’applique non seulement au commerce
effectif, en cours, mais aussi à la continuité du commerce. Deuxième-
ment, je comprends, comme l’Iran, que cette liberté suppose que les par-
tenaires s’engagent à s’abstenir de toute action non autorisée par le droit
international général ou expressément prévue par le traité qui les lie, qui
pourrait créer pour l’autre partie des difficultés liées au commerce inter-
national? Ainsi, selon cette thèse, que je juge exacte sur ce point, la
question fondamentale n’est pas celle du préjudice causé au commerce
dans la pratique, mais la violation de la liberté de se livrer au commerce,
qu'il y ait eu ou non effectivement des échanges commerciaux au moment
de la violation.

26. Conclure de cette interprétation de la «liberté de commerce» garan-
tie par un traité qu’une partie à un traité prévoyant cette liberté aurait
l'obligation d’accroître les capacités de l’autre partie à produire des biens
destinés à ce commerce serait absurde. Mais ce qui en découle certaine-
ment, c’est qu’une partie ne doit pas empêcher l’autre d’utiliser ses capa-
cités existantes, en particulier en les détruisant purement et simplement.
Je ne vois pas d’autre façon d'interpréter ce qu’a dit la Cour en 1996, a
savoir que «tout acte qui entraverait cette «liberté» s’en trouve pro-
hibé»25. En outre, en conséquence de l'interprétation — in abstracto
pour ainsi dire — de la liberté de commerce que nous retenons ici, cette
liberté n’est pas fondée sur une réalité de l’instant, elle implique une
faculté pour l’avenir?. Aussi la destruction des installations de Reshadat
a-t-elle bien entravé la liberté qu’avait l’Iran de se livrer au commerce pé-
trolier aussi avec les Etats-Unis, peu important à cet égard que, à l’époque,
les plates-formes eussent été hors d’état de fonctionner. Même s’il
avait fallu à l’Iran plus de temps qu'il n’a dit pour remettre en état les

24 Pellet, CR 2003/6, p. 28.

25 Plates-formes pétrolières ( République islamique d'Iran c. Etats-Unis d'Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 819, par. 50.

26 Pellet, CR 2003/6, p. 33, par. 68 et 70; p. 34, par. 73.

180
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 338

installations attaquées en 1987, l’acte consistant à les réduire en ruines
constitue à mon avis la violation la plus évidente qui soit de sa liberté de
commerce. Par conséquent, pour qu’il y ait eu violation du paragraphe |
de l’article X, il n’était pas nécessaire qu'il y ait eu un flux de pétrole au
moment des attaques des Etats-Unis, il suffisait que ces attaques aient
rendu ce flux impossible. Prenons un exemple: supposons qu’une per-
sonne souffre d’un mal de gorge qui la rend aphone, la probabilité étant
cependant qu’elle retrouvera sa voix au bout de quelques heures. Si
quelqu'un bâillonnait cette personne pour l’empêcher de s’exprimer
lorsqu'elle aurait recouvré l’usage de la parole, cet acte serait-il considéré
comme une violation des droits de cette personne ou non? La réponse ne
pourrait être qu’affirmative. C’est pourquoi je ne souscris pas a l’opinion
exprimée au paragraphe 92 de l’arrêt selon lequel «une atteinte à la pos-
sibilité d’un commerce futur n’est pas nécessairement assimilable à une
atteinte à la liberté de commerce au sens du paragraphe 1 de l’article X
du traité de 1955».

27. Si l’on adopte ce point de vue, la question du moment exact où
était prévue la reprise du fonctionnement des plates-formes n’est pas vrai-
ment pertinente.

28. En outre, je suis en désaccord avec le point de vue exprimé au
paragraphe 98 de l’arrêt où il est dit que, puisque, au moment des at-
taques contre les plates-formes de Salman et de Nasr en avril 1988, le com-
merce du pétrole entre les territoires de l’Iran et les Etats-Unis avait été
suspendu par l’Executive Order 12613 du président des Etats-Unis, ces
plates-formes n'étaient plus non plus protégées en vertu du paragraphe 1
de l’article X du traité de 1955. Ainsi la Cour, tout en reconnaissant que,
pendant l’embargo américain, des produits pétroliers dérivés en partie de
pétrole brut iranien parvenaient aux Etats-Unis en très grandes quanti-
tés?’, juge que le commerce de ces produits ne constituait pas «un com-
merce entre les territoires de l’Iran et des Etats-Unis» entendu exclusive-
ment au sens de commerce direct. En outre, l’arrêt considère apparemment
que le commerce du pétrole et des produits pétroliers a perdu son «carac-
tère direct» non pas parce que, ayant été mélangé avec du pétrole
d’autres destinations, raffiné ou transformé, à Rotterdam par exemple, le
pétrole brut iranien aurait pu perdre sa nationalité iranienne, en quelque
sorte, mais parce que le commerce indirect comporte une succession de
transactions commerciales faisant intervenir, outre un vendeur iranien et
un acheteur américain, un ou plusieurs participants intermédiaires dans
un pays tiers à.

29. Cette interprétation du paragraphe | de l’article X est, à mon sens,
tout à fait erronée. Elle est trop formaliste et, si on la suit, le «commerce»

27 Voir paragraphe 96 de l’arrêt et ci-dessous paragraphe 30.

28 Voir arrêt, par. 96 et suiv. De l’avis de la Cour, «[i]l ne s’agit pas là de «commerce»
entre l'Iran et les Etats-Unis, mais de commerce entre l’Iran et un acheteur intermédiaire
et de «commerce» entre un vendeur intermédiaire et les Etats-Unis».

181
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 339

interétatique protégé par le traité ne peut que devenir la proie de mani-
pulations privées. Pour apprécier correctement l’étendue de la protection,
il faudrait selon moi établir une distinction nette entre le niveau du droit
commercial international, c’est-à-dire du droit et des relations contrac-
tuelles régissant les transactions pétrolières entre parties privées d’une
part, et celui du droit international public, c’est-à-dire du droit conven-
tionnel, d’autre part: le traité de 1955 vise à protéger le «commerce entre
les territoires des Parties» en tant que valeur ou bien appartenant, pour
ainsi dire, aux Etats parties; il ne s’intéresse en aucune manière aux tran-
sactions privées qui réalisent ce commerce entre I’Iran et les Etats-Unis.
Ainsi, ce sur quoi porte la protection du commerce prévue par le traité,
c’est l’aspect macro-économique du commerce pétrolier. Et, à cet égard,
la situation est la suivante: selon les renseignements fournis à la Cour,
l’économie iranienne a bénéficié d’un accroissement des ventes de pétrole
brut aux marchés d'Europe occidentale pendant la durée de l’embargo et,
parallèlement, les importateurs américains ont accru leurs dépenses consa-
crées à des produits pétroliers sur ces marchés. Tout comme il y avait,
dans un certain sens, un flux de pétrole iranien vers les Etats-Unis sous
forme de pétrole brut «mélangé» ou de produits raffinés, il y avait aussi
un flux correspondant de capitaux partant des Etats-Unis pour arriver
finalement en Iran pour payer ces produits. À mon avis, cela suffit plei-
nement à constituer un «commerce entre les territoires» des deux Parties
aux fins d’un traité commercial du type du traité de 1955. Il faut consi-
dérer le commerce du pétrole compte tenu des réalités de ce commerce ?°.
J’ai tendance à croire que, même avant la promulgation de l’embargo, il
existait un commerce indirect de pétrole (ou de produits pétroliers), au
sens où l’entend l’arrêt. Ce qui s’est passé après l’Executive Order 12613
du président des Etats-Unis, c’est que tout le commerce pétrolier entre
l’Iran et les Etats-Unis est ainsi devenu indirect.

30. Les chiffres à cet égard sont parlants. Selon le rapport du profes-
seur Odell soumis par l'Iran, les échanges de pétrole entre l’Iran et
l’Europe et entre l’Europe et les Etats-Unis ont augmenté très sensible-
ment vers l’époque à laquelle l’embargo a été promulgué. Ainsi, la quan-
tité de brut iranien exporté vers les pays européens de l'OCDE est passée
rapidement de 25,2 millions de tonnes seulement en 1986 à 37,7 millions
en 1987, et à 43 millions en 1988, soit une augmentation de 70 % en deux
ans.

Pendant ces deux mêmes années, les exportations de produits pétroliers
d'Europe occidentale vers les Etats-Unis ont augmenté de 60%, passant
de 11,2 à 17,9 millions de tonnes, alors que les exportations européennes
totales de ces produits ont augmenté beaucoup plus modestement de
35%, passant de 24,3 à 32,7 millions de tonnes. En 1986, 46,1% des
exportations de ces produits venant d'Europe occidentale allaient aux

29 Crawford, CR 2003/5, p. 30 et suiv.

182
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 340

Etats-Unis; en 1988, les Etats-Unis recevaient 54,7% du total. Le pro-
fesseur Odell conclut :

«On peut donc raisonnablement supposer que l’augmentation du
volume des exportations sans destination spécifique [il s’agit des pro-
duits pétroliers exportés par l’Europe en 1988] recouvre en réalité
d'importantes exportations de pétrole iranien aux Etats-Unis via
l'Europe. » *!

Toujours selon le professeur Odell, le processus de «dénationalisation »
subi par le pétrole iranien en Europe était substantiel, de sorte qu’il
aurait été très difficile de remonter jusqu’à l’origine du pétrole. Odell
déclare que c’était donc «un lieu de transit idéal pour le brut iranien
frappé par l’embargo américain » *?.

31. Une autre remarque critique qui pourrait être faite ici concerne la
manière relativement détournée dont l’arrêt traite l’exception prévue dans
Executive Order 12613. Après tout, celui-ci prévoyait que l’embargo
n’était pas applicable, entre autres, aux «produits pétroliers raffinés à par-
tir du pétrole brut iranien dans un pays tiers». L'existence même de cette
exception à l’embargo ne doit-elle pas être considérée comme la reconnais-
sance implicite par les Etats-Unis du fait que le commerce indirect devait
aussi être considéré comme un «commerce» entre eux-mêmes et l'Iran? Si
tel n’avait pas été le cas, l’exception n’aurait pas été nécessaire.

32. Les intérêts économiques qui étaient à la base du commerce indirect
du pétrole ou des produits pétroliers entre l’Iran et les Etats-Unis me
paraissent tout à fait clairs: l’Iran avait intérêt à envoyer son pétrole en
Europe occidentale où il était mélangé avec du brut d’une autre origine géo-
graphique ou subissait certaines opérations de raffinage, si bien qu’il était
impossible de déterminer si les produits pétroliers importés ensuite par les
Etats-Unis à partir de l’Europe occidentale venaient ou non d’Iran. Mais,
apparemment, les Etats-Unis aussi avaient intérêt à maintenir cet arrange-
ment, qui permettait aux Etats-Unis de proclamer qu'ils avaient décrété un
embargo contre l’Iran, tout en laissant les sociétés américaines importer
indirectement des produits pétroliers à partir de ce pays: l’Iran pouvait dis-
simuler la «nationalité» de son pétrole en l’envoyant vers un pays tiers où
il était mélangé avec du pétrole d’autres sources et pouvait alors être
revendu aux Etats-Unis sans protestation. Il semble donc que l’un des prin-
cipaux motifs du transport du pétrole vers l’Europe avant sa destination
finale, les Etats-Unis, était de contourner l’embargo, et non de transformer
le produit de manière substantielle par une valeur ajoutée importante. Les
Etats-Unis avaient manifestement connaissance de ces faits, mais les impor-
tateurs américains n’en ont pas moins acheté des quantités beaucoup plus
grandes de pétrole provenant d'Europe, comme l’explique le rapport Odell.

30 Réplique et réponse à la demande reconventionnelle présentée par la République
islamique d’Iran, vol. III, rapport Odell, p. 10.

31 Jbid., p. 12.

32 Jbid., p. 9.

183
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 341

33. En cela encore, je ne peux voir autre chose qu’un «commerce entre
les territoires» des deux Parties, tout à fait au sens où le paragraphe 1 de
l’article X du traité de 1955 entend cette expression. Aucune disposition
de ce traité n’exige que ce commerce soit effectué entre des personnes
physiques ou morales d’Iran et des Etats-Unis sans aucun intermédiaire
étranger, n1 que le pétrole soit acheminé sans aucune interruption du ter-
ritoire d’une des Parties jusqu’au territoire de l’autre.

Le paragraphe 97 de l’arrêt cherche à renforcer le point de vue contraire
en disant:

«Si, par exemple, le circuit du «commerce indirect» de pétrole ira-
nien par l’intermédiaire de raffineries d'Europe occidentale ... était
entravé après que l'Iran se fut dessaisi d’une cargaison, les droits et
obligations de l’Iran vis-à-vis des Etats-Unis en ce qui concerne la
liberté de commerce ne pourraient être considérés comme ayant été
violés. »

Mais supposons que les Etats-Unis eux-mêmes aient entravé ce circuit:
dans un tel cas, peut-on penser que l’Iran n’aurait pas considéré que son
droit à la liberté de commerce avait été violé par l’autre partie contrac-
tante? Bien sûr que non. Ainsi, l’exemple même choisi par la Cour
montre que le lien économique («macro-économique» plutôt que
«micro-économique») caractérisant le «commerce entre les territoires. »
protégé par le traité ne serait pas interrompu par des transactions privées
faisant intervenir des intermédiaires de ressortissants de pays tiers.

34. En ce qui concerne les deux groupes de plates-formes pétrolières
attaquées par les Etats-Unis, je parviens donc au résultat suivant:

a) en ce qui concerne les plates-formes de Reshadat ** attaquées en 1987,
il est possible que celles-ci auraient même pu recommencer à partici-
per au commerce direct entre les territoires des deux pays avant
l'entrée en vigueur de l’embargo américain. Après leur remise en ser-
vice, il est certain qu’elles auraient participé au commerce indirect;

b) il en va de même de la plate-forme de Salman attaquée en avril 1988;
quant à celle de Nasr attaquée à la même date, elle fonctionnait au
moment de l’attaque, c’est-à-dire qu’elle participait au commerce
protégé par le traité.

Ainsi, la destruction des plates-formes pétrolières a violé la liberté de
commerce de l’Iran

— le terme «liberté» étant (comme il doit l’être) pris dans son sens «ab-
strait», pourrait-on dire, en ce qui concerne les plates-formes de
Reshadat, Resalat et Salman;

— et aussi interprété dans son sens «concret» (comme c’est le cas dans
l’arrêt) en ce qui concerne la plate-forme de Nasr.

33 Et de Resalat, voir ci-dessus, note 20.

184
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 342

Puisque, à mon avis, le commerce indirect est protégé par le paragraphe 1
de l’article X du traité, les deux attaques des Etats-Unis constituaient des
violations du traité. La Cour aurait dû donc faire droit à la demande de
V’Iran sur ce point.

II. LA DEMANDE RECONVENTIONNELLE DES ÉTATS-UNIS

A. Introduction

35. Alors que l’arrêt analyse longuement la question de la compétence
et celle de la recevabilité de la demande reconventionnelle des Etats-Unis,
il fait comparativement peu de place aux questions de fond qui y sont
soulevées. En particulier, les raisons données au paragraphe 123 de l’arrêt
pour rejeter la demande reconventionnelle de caractère général me pa-
raissent manifestement inadéquates: tout ce que l’arrêt trouve à dire à
cet égard, c’est que les risques élevés que comportait la navigation dans le
Golfe pendant la guerre Iraq-Iran ne sauraient suffire pour que la Cour
décide que l'Iran a violé le paragraphe | de l’article X du traité de 1955,
et aussi que les Etats-Unis n’ont pas pu démontrer que les activités hos-
tiles de l’Iran aient constitué une entrave effective au commerce ou à la
navigation entre les territoires des Parties. Après tout, nous dit le para-
graphe 123 de l'arrêt, le commerce et la navigation entre l'Iran et les
Etats-Unis se sont poursuivis pendant la guerre *. Selon la Cour, dans les
circonstances de la présente espèce, il n’est pas possible d’examiner une
réclamation de caractère général alléguant la violation du paragraphe 1
de l’article X du traité de 1955 sans tenir compte des incidents précis met-
tant en cause un certain nombre de navires, incidents dont aucun, selon
la Cour, n’a entraîné une atteinte à la liberté de commerce et de naviga-
tion protégée par le traité.

36. Jusqu'ici, le raisonnement de la Cour tient en un seul paragraphe

34 Plus précisément, il est dit au paragraphe 123 que

«il ressort des éléments soumis à la Cour que le commerce et la navigation entre
l'Iran et les Etats-Unis se sont poursuivis durant la guerre jusqu’à ce que les Etats-
Unis décrètent un embargo le 29 octobre 1987 et, par la suite, au moins dans les
limites permises au titre des exceptions à cet embargo».

Comme il est expliqué au paragraphe 90 de l’arrêt, embargo interdisait l'importation aux
Etats-Unis de la plupart des produits (y compris le pétrole) et services d’origine iranienne.
La plupart des produits, mais pas tous, étaient visés par embargo, ce qui signifie que
certains produits pouvaient continuer à être importés librement d’Iran aux Etats-Unis. Le
commerce entre les deux Parties, qui ne se limite pas au commerce du pétrole, s’est donc
poursuivi même après la promulgation de l’embargo. Cependant, le fait que le commerce
entre les deux Parties ait continué pendant la guerre ne démontre pas, en soi, que les
actions de l’Iran n'aient pas entravé la liberté de commerce et de navigation entre les deux
Parties. Sans les entraves résultant des actions iraniennes, il y aurait peut-être eu davan-
tage de commerce entre les deux Parties. En d’autres termes, du commerce se produisait
encore pendant la guerre, mais pas autant que cela aurait été le cas sans les actions ira-
niennes préjudiciables à la navigation commerciale entre les Parties.

185
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 343

de l’arrêt et le peu qui y figure reprend en partie les arguments déjà uti-
lisés par la Cour pour rejeter la variante spécifique des demandes recon-
ventionnelles des Etats-Unis. Le traitement expéditif ainsi réservé par la
Cour à la demande reconventionnelle de caractère général s’explique
peut-être par le manque de conviction avec laquelle cette demande a été
argumentée. En fait, les Etats-Unis n’ont jamais vraiment développé ce
que j’appellerais un raisonnement complet à l’appui de leur demande
reconventionnelle générale. Je pense cependant que celle-ci est mieux fon-
dée qu’on pourrait le croire à première vue.

37. Dans les paragraphes qui suivent, après avoir brièvement expliqué
ce qu'il faut entendre par «demande reconventionnelle générale» dans la
présente affaire, j’examinerai les principaux arguments en faveur de cette
demande reconventionnelle des Etats-Unis, tels qu’ils peuvent être déve-
loppés à partir de l’ensemble modeste des éléments que les Etats-Unis ont
assemblés en guise de raisonnement. Ce faisant, je ne pense pas violer la
règle ultra petita partium, parce que la demande reconventionnelle géné-
rale a été effectivement présentée, même si elle a été insuffisamment argu-
mentée.

38. L’Iran, dans ses écritures sur la demande reconventionnelle, a éta-
bli une distinction entre le contexte et la détérioration des conditions de
la navigation dans le golfe Persique pendant la période en question, en
général, et les incidents spécifiques cités par les Etats-Unis comme des
violations des obligations découlant pour l’Iran du traité*>. Lorsqu’on
regarde les écritures des Etats-Unis, cependant, on ne trouve pas trace
d’une distinction expresse entre une demande reconventionnelle « géné-
rale» et une demande reconventionnelle «spécifique»*°: au contraire,
dans le contre-mémoire et la demande reconventionnelle présentés par les
Etats-Unis, la demande reconventionnelle est présentée sous forme d’une
demande unique. Au stade des plaidoiries, les Etats-Unis ont en fait sem-
blé rejeter cette distinction?’. J’emploie le mot «semblé» parce que la
position des Etats-Unis n’était pas claire: après avoir, à ce qu’il parais-

35 L’Iran a jugé

«utile d'analyser les demandes des Etats-Unis de deux manières: d’abord, dans la
mesure où les Etats-Unis invoquent des attaques contre des navires spécifiques (les
demandes spécifiques) et, deuxièmement, dans la mesure où ils invoquent une atteinte
plus générale à la liberté de commerce entre les territoires des Hautes Parties
contractantes (la demande générique)» (réplique et réponse à la demande reconven-
tionnelle présentée par la République islamique d’Iran, par. 9.22).

L’Iran a alors entrepris d’analyser les deux types de « demandes».
36 Les Etats-Unis ont mentionné des incidents spécifiques pour illustrer l’affirmation
selon laquelle

«les actions iraniennes ont créé une situation extrêmement dangereuse pour tous les
navires naviguant dans le Golfe, y compris un certain nombre de navires des Etats-
Unis qui ont subi de graves dommages matériels et dont l'équipage a été atteint»
(contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d'Amérique, par. 6.09).

37 CR 2003/13, p. 42-43, par. 21.61-21.63.

186
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 344

sait, rejeté la distinction proposée par l’Iran, les conseils des Etats-Unis
ont poursuivi en disant que, dans l’affaire Nicaragua, «[l]ja Cour n’a pas
éprouvé le besoin de traiter chacun des incidents qui lui ont été présentés
comme des demandes individuelles. Nous prions la Cour de faire de
même en l’espèce.» *# En priant ainsi la Cour de ne pas examiner les inci-
dents individuellement, les Etats-Unis ont en fait implicitement adopté
une conception plus générale de la demande reconventionnelle.

39. Quelle que soit la position finalement adoptée par les Etats-Unis
sur cette question, la Cour a jugé que cette distinction suggérée par l’Iran
était utile et elle l’a retenue dans son arrêt. Je vais donc la reprendre aussi
dans mon analyse. La méthode suivie dans l’arrêt consiste à rejeter les
deux types de demandes reconventionnelles indépendamment l’un de
l’autre, tout en appliquant à la demande reconventionnelle générale des
critères plus ou moins identiques à ceux qui ont été appliqués auparavant
aux demandes spécifiques. A mon sens, cette méthode ne permet pas
d’apprécier comme il convient la demande reconventionnelle générale.
Celle-ci, pour exister de manière autonome, doit se voir reconnaître sa
substance particulière — une substance indépendante de celle des diffé-
rents incidents spécifiques cités par les Etats-Unis. En traitant la question
comme elle le fait au paragraphe 123, la Cour réduit la demande recon-
ventionnelle générale à une enveloppe vide, dont elle dispose ensuite som-
mairement.

40. Pour bien délimiter les contours de la demande reconventionnelle
générale, il est utile de se reporter à l’arrêt Nicaragua de 1986. Dans
l’affaire Nicaragua, la Cour avait à examiner des violations analogues
d’un traité semblable, qui protégeait aussi la liberté de commerce et de
navigation «entre les territoires» des deux Parties. Pour apprécier
l’entrave à la liberté de commerce et de navigation résultant des attaques
des Etats-Unis contre les navires nicaraguayens, elle n’a pas jugé utile
d’établir si les navires particuliers endommagés par des mines battaient
pavillon nicaraguayen, et s’ils transportaient des marchandises entre les
Etats-Unis et le Nicaragua *° (et pourtant le paragraphe 1 de l’article XIX
du traité d’amitié de 1956 entre les Etats-Unis et le Nicaragua, comme
l’article X de notre traité, dispose: «Il y aura liberté de commerce et de
navigation entre les territoires des deux Parties»).

41. Mais surtout, dans l’affaire Nicaragua, la Cour n’a pas analysé
chaque incident en détail; elle a au contraire brossé un tableau général
des circonstances qui existaient à l’époque, et elle a évalué la nature et
l’étendue de implication des Etats-Unis et, en conséquence, de leur res-
ponsabilité dans les violations du droit international général et du traité
d’amitié. Nulle part dans l’arrêt nous ne trouvons de rappel précis des

38 Jbid., p. 43, par. 21.64.
39 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua €.
Etats-Unis d'Amérique), fond, arrêt, C.J. Recueil 1986, p. 48, par. 81.

187
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 345

faits concernant chaque navire. La méthode de la Cour, en ce sens, était
plus «générale» que «spécifique». Dans la présente espèce non plus,
l’analyse de la demande reconventionnelle générale ne devrait pas entrai-
ner l’analyse de ce qui est arrivé aux navires spécifiquement mentionnés
par les Etats-Unis.

42. Bien sûr, il y a une différence qui doit être soulignée immédiate-
ment: alors que, dans l’affaire Nicaragua, la responsabilité des actions
militaires prises contre le Nicaragua ne pouvait être imputée qu'aux seuls
Etats-Unis, deux Etats étaient cette fois-ci à l’origine des difficultés de la
navigation neutre dans le Golfe: l'Iran et l’Iraq ou, plus précisément,
l'Iran ou l’Iraq. Je ne crois pas, cependant, que cette différence soit déter-
minante. En ce qui concerne la demande reconventionnelle générale, tout
ce qui compte, c’est que l’Iran était responsable d’une part importante
des actions qui ont entravé la liberté de commerce et de navigation entre
les Etats-Unis et l’Iran. Cela suffit pour considérer que l’Iran avait man-
qué à ses obligations découlant du paragraphe 1 de l’article X du traité de
1955, et il n’est pas nécessaire de déterminer exactement dans quelle
mesure l’Iran était responsable de ces actions.

43. Il y a plus important encore: il est impossible de soutenir,
à l'encontre du raisonnement qui va suivre, que toutes les entraves
à la liberté du commerce et de la navigation des navires neutres dans le
Golfe étaient dues à des actes de guerre entrepris légitimement par les
deux belligérants, l’Iran et l’Iraq, et donc que les navires marchands
neutres n’avaient pas lieu de se plaindre, si l’on peut dire, puisqu'ils péné-
traient dans les zones maritimes touchées par la guerre du Golfe à leurs
propres risques — risques que toutes les personnes neutres doivent
assumer si elles décident de naviguer et de pratiquer le commerce dans
un environnement dangereux comme celui-là. Cet argument paraît mal
fondé, parce qu’il est largement admis que l’Iran comme l’Iraq ont mené
ces activités contre les navires marchands neutres dans le Golfe et aux
alentours largement au mépris des règles du jus in bello international,
en particulier des principes de la neutralité maritime. Je donnerai dans
l’analyse qui suit des exemples de ces activités illicites menées par l'Iran,
mais ce qu’il faut souligner d’emblée, c’est que ces activités n'étaient
pas justifiées par la simple existence d’un état de guerre entre l’Iran et
VIraq.

B. Analyse

44. Dans la présente espèce, à mon avis, le but de la demande recon-
ventionnelle générale des Etats-Unis est d’obtenir réparation du dom-
mage causé par l’Iran au commerce et a la navigation avec les Etats-Unis
et non pas des dommages causés a tel ou tel navire. Pour les raisons que
je vais indiquer maintenant, je considère 1) que les actes de l’Iran cons-
tituent une violation du paragraphe | de l’article X du traité de 1955 et 2)
que le fait que ces actes ont entravé la liberté de commerce et de naviga-
tion est démontré par l’accroissement des coûts de la main-d'œuvre,

188
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 346

des assurances, etc., qui en a résulté pour tous ceux qui ont pris part au
commerce entre les deux pays pendant la période considérée ?.

1. La violation par l'Iran du paragraphe I de l’article X

45. Les Etats-Unis ont décrit en détail les diverses actions menées par
l'Iran qui ont endommagé des navires, rendu la navigation plus dange-
reuse et ralenti le passage*'. Examinons ces activités hostiles.

Premièrement, je considère comme certain que l’Iran a posé des mines
pour couler et endommager des navires — y compris des navires battant
pavillon des Etats-Unis et d’autres navires faisant du commerce entre
l’Iran et les Etats-Unis — qui naviguaient dans le Golfe et à proximité. A
cet égard, l’incident du Texaco Caribbean, du 10 août 1987, est très ins-
tructif. Une semaine après que ce pétrolier eut heurté une mine, l'Iran a
participé aux opérations de déminage dans cette zone et détruit un certain
nombre de mines“. Une dépêche de l’agence Reuters indique que six
mines y ont été découvertes pendant les trois jours qui ont suivi l’inci-
dent. Il est frappant que l’Iran n’ait identifié aucune des mines qu'il a
trouvées et détruites; du moins, on n’en trouve pas d’indication dans le
dossier. Ensuite, du 21 au 28 septembre 1987, la France et le Royaume-
Uni ont mené des opérations de déminage dans la zone où s’était produit
l'incident du Texaco Caribbean. Au cours de ces opérations, aucune mine
n’a été détectée. Le 10 octobre 1987 (c’est-à-dire deux mois après l’inci-
dent du pétrolier), des bâtiments de guerre des deux pays sont retournés
sur les lieux pour une seconde opération de déminage. Cette fois, cinq
mines furent détectées, que le ministère de la défense du Royaume-Uni
identifia comme des mines de type SADAF-02 de fabrication iranienne, à
partir de leurs numéros de série et de leurs caractéristiques“. Cela in-
dique que l’Iran avait à nouveau mouillé des mines après avoir déminé la

40 Selon l'Iran, les Etats-Unis devaient prouver ce qui suit dans le cadre de la demande

générale:

1. qu'il existait du commerce entre les territoires des Hautes Parties contractantes,
indépendamment de tout navire ou de tout instrument nommément désigné ;

2. qu’un comportement imputable à l'Iran avait violé la liberté de ce commerce, en
contravention du paragraphe | de l’article X du traité d'amitié; et

3. (finalement) le montant des dommages et intérêts ou de l’indemnisation découlant
directement de cette violation.

Réplique et réponse à la demande reconventionnelle présentée par la République islamique
d'Iran, par. 9.24; les italiques sont de moi.

41 CR 2003/13, p. 21-21, par. 20.7-20.14.

42 Observations et conclusions de l’Iran sur l’exception préliminaire soulevée par les
Etats-Unis, pièce 27.

43 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d'Amérique, pièce 52.

44 Jbid., pièce 53.

45 Jbid., pièce 43, par. 15, pièce 53.

189
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 347

zone à la suite de l’incident du Texaco Caribbean. I] paraît aussi extré-
mement probable que les mines que l’Iran avait détruites sans les identi-
fier au mois d’août étaient iraniennes #6.

46. Aux éléments de preuve concernant l’incident du Texaco Carib-
bean, on peut ajouter ceux qui résultaient des opérations de déminage
entreprises par la marine des Etats-Unis au large du Koweït en juin
198747, ainsi que les opérations entreprises par le Koweït lui-même en
juin 1987*#. Les mines retirées au cours de ces opérations ont été identi-
fiées comme iraniennes après l’arraisonnement de l’Zran Ajr le 21 sep-
tembre 1987, parce qu’elles étaient identiques aux mines trouvées à bord
de ce navire. Puis, en novembre 1987, les opérations de déminage ont permis
de détecter des mines iraniennes à l’endroit où le Bridgeton avait été
heurté. Ce ne sont là que quelques exemples des éléments de preuve mon-
trant que l’Iran avait à maintes reprises mouillé des mines dans le golfe
Persique pendant la période pertinente.

47. En outre, l'Iran n’a pas signalé aux navires circulant dans la zone
en question qu’il avait posé des mines. Or, l’article 3 de la convention de
La Haye (VIII) de 1907 relative à la pose de mines sous-marines auto-
matiques de contact dispose que «toutes les précautions possibles doivent
être prises pour la sécurité de la navigation pacifique». Même les Etats
qui n’ont pas ratifié la convention de La Haye ou qui n’y ont pas adhéré,
comme l'Iran, ont une obligation de notification lorsqu'ils posent des
mines ”!. Cette interdiction datant de 1907 a été reconfirmée par la Cour
dans son arrêt Nicaragua de 1986, où elle dit:

«si ... un Etat mouille des mines dans des eaux — quelles qu’elles
soient — où les navires d’un autre Etat peuvent avoir un droit
d’accès ou de passage, sans avertissement ni notification, au mépris
de la sécurité de la navigation pacifique, cet Etat viole les principes

46 La seule réponse donnée par l'Iran était qu'il ne pouvait pas avoir mouillé ces mines
puisque des navires iraniens empruntaient eux-mêmes cet itinéraire. Voir CR 2003/14,
p. 21, par. 39.

47 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d'Amérique, pièce 37.

48 Jbid., pièce 34.

49 D. Schindler et J. Toman, Droit des conflits armés, Comité international de la Croix-
Rouge et Institut Henry-Dunant (dir. publ.), 1996, p. 1115-1120.

5° Information figurant sur le site www.icrc.org/ihl.nsf/WebNORM ?OpenView&Start
=1&Count=150&Expand=1919 (visité pour la derniére fois le 28 octobre 2003).

51 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d’Amérique, annexes, vol VI, piéce 172, p. 282:

«Il est probablement également vrai que [les Etats qui n’ont pas adhéré a la
convention de La Haye (VIIT)] ne peuvent mouiller de mines au large des côtes enne-
mies simplement pour intercepter des navires marchands, /qu'ils] sont [tenus] d’obser-
ver leur devoir d’avertir du mouillage des mines, [qu’ils] sont [tenus] de prendre des
mesures supplémentaires pour protéger les navires innocents et [qu'ils] doivent égale-
ment déminer après la fin des hostilités.» (Les italiques sont de moi.)

Voir aussi ibid., pièce 173, p. 168-169.

190
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 348

du droit humanitaire sur lesquels reposent les dispositions spéci-
fiques de la convention n° VIII de 1907 » *?.

Il n’entre certainement pas dans la compétence de la Cour en la pré-
sente espèce de déterminer si le fait que l’Iran n’a pas averti les navires
naviguant dans le Golfe de la présence des mines qu’il y avait mouillées
violait cette convention de La Haye, ou même les principes du droit
humanitaire sur lesquels elle repose. Il est évident cependant, et cette cons-
tatation entre bien dans le champ de la compétence de la Cour, que, si
l'Iran avait avisé les navires neutres de ses activités de mouillage de mines,
il aurait atténué les perturbations de la liberté de commerce et de naviga-
tion. Il est hors de doute que le mouillage des mines, aggravé par le défaut
de notification de la part de l’Iran, a créé des conditions dangereuses pour
le commerce maritime et la navigation entre l’Iran et les Etats-Unis.

48. Deuxièmement, les navires faisant le commerce entre l’Iran et les
Etats-Unis ont subi des attaques aériennes de |’Iran**. Que ces attaques
aient été lancées à partir des plates-formes pétrolières, ou avec leur assis-
tance, est sans pertinence à ce stade. Elles ont été menées par des avions
et par des hélicoptères. Comme les attaques par mines, elles ont per-
turbé le commerce maritime dans le Golfe“.

49. Troisièmement, les navires faisant le commerce entre l’Iran et les
Etats-Unis ont aussi été attaqués par des canonnières iraniennes équipées
de mitrailleuses et de lance-roquettes*°. Les Etats-Unis ont cité trois at-
taques de ce type dans leur demande reconventionnelle: les attaques menées
contre le Lucy, Esso Freeport et le Diane>’. L’Iran a prétendu que ces
attaques n’avaient pour ainsi dire pas causé de dégâts. Cependant,
l’entrave à la liberté de commerce a résulté non pas des dégâts causés aux
navires, mais plutôt de l’insécurité que ces attaques créaient pour la navi-
gation marchande, y compris entre l’Iran et les Etats-Unis.

2. Les preuves de l'entrave à la liberté de commerce et de navigation

50. En ce qui concerne tout d’abord la liberté de navigation, la Cour a
déclaré en 1998 qu’elle était compétente «pour connaître de la demande
reconventionnelle des Etats-Unis dans la mesure où les faits allégués
ont pu porter atteinte aux libertés garanties par le paragraphe 1 de l’ar-
ticle X»°*, au nombre desquelles elle comptait la liberté de navigation.

52 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 112, par. 215.

53 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d'Amérique, p. 34, par. 1.91-1.95.

54 Thid., p. 161, par. 6.04.

55 Ibid., pièce 6; pièce 17, p. 3-4; pièce 19; pièce 52, p. 19.

56 [bid., p. 161, par. 6.04. Voir aussi ibid., pièce 22, p. 2, et pièce 32, p. 3.

57 Jbid., p. 166, par. 6.08.

58 Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis d'Amérique),
demande reconventionnelle, ordonnance du 10 mars 1998, C.LJ. Recueil 1998, p. 204,
par. 36; les italiques sont de moi.

191
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 349

Tous les navires mentionnés dans la demande reconventionnelle des Etats-
Unis avaient en vertu du traité de 1955 un droit de passage innocent et le
droit de suivre l'itinéraire de leur choix dans les eaux territoriales ira-
niennes lorsqu'ils venaient des Etats-Unis ou s’y rendaient. Je ne crois pas
que le fait que les navires marchands qui se livraient au commerce protégé
par le traité étaient effectivement obligés de naviguer dans un chenal étroit
dans le Golfe ait entravé leur liberté de navigation garantie par le para-
graphe 1 de l’article X. A mon avis, ce fait résultait de la situation mili-
taire générale dans le Golfe, et non pas d’une mesure hostile prise délibé-
rément par l'Iran. Il était simplement conseillé pour les navires de rester
en dehors de la zone de guerre iranienne. La restriction qui en a résulté
dans la pratique pour le passage des navires ne constitue donc pas une
violation du paragraphe 1 de l’article X du traité de 1955 par l'Iran.

51. Par contre, les attaques lancées par l’Iran contre les navires faisant
du commerce entre les Parties, à l’aide de mines ou à partir d’aéronefs ou
de vedettes, ont bel et bien empêché ces navires de naviguer librement et
en toute sécurité dans le Golfe. Ils devaient naviguer de manière à
contourner les zones dans lesquelles la présence de mines avait été décou-
verte ou était suspectée, et étaient ainsi obligés d'emprunter des itiné-
raires indirects plus longs et donc plus coûteux. En outre, ils se mirent à
naviguer de nuit pour des raisons de sécurité. Ainsi, en créant des condi-
tions trop dangereuses pour que la navigation puisse se faire de jour,
l’Iran a aussi entravé la liberté de navigation des Etats-Unis.

52. En ce qui concerne ensuite la liberté de commerce, il est difficile de
mesurer les incidences qu’une certaine mesure ou action hostile a sur cette
liberté. De nombreux éléments incitent néanmoins à conclure que les
actions de l’Iran ont entravé la liberté de commerce entre les deux pays
qui était garantie par le paragraphe 1 de l’article X du traité de 1955. Per-
mettez-moi d’énumeérer ces éléments.

53. Tout d’abord, en ce qui concerne le mouillage des mines, la Cour a
déclaré dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci que, lorsque le droit d’accès à un port «est gêné par
le mouillage de mines, il en résulte une atteinte à la liberté des commu-
nications et du commerce maritime »*”. Dans notre espèce, comme je l’ai
montré plus haut, le dossier montre que l’Iran avait à maintes reprises
posé des mines pour perturber la navigation neutre dans le Golfe, c’est-
a-dire nécessairement aussi la navigation entre l’Iran et les Etats-Unis.
Ainsi, par ces activités de mouillage de mines, l’Iran a manifestement
porté atteinte à la liberté de commerce protégée par le paragraphe 1 de
Particle X, ou, pour reprendre les termes de la Cour dans l’arrêt Nicara-
gua, il a agi en «contradiction manifeste » avec les dispositions du traité
de 1955 garantissant la liberté de commerce.

°° Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), fond, arrêt, C.J. Recueil 1986, p. 128 et suiv., par. 253.
60 Jbid., p. 139 et suiv., par. 278.

192
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 350

54. Les activités iraniennes ont aussi entraîné un accroissement des
coûts de main-d'œuvre. De manière générale, la rémunération des
membres d'équipage a dû être augmentée compte tenu des conditions de na-
vigation de plus en plus dangereuses dans le Golfe. La navigation de jour
devenant dangereuse, les navires commencèrent à naviguer de nuit pour
éviter les attaques des hélicoptères iraniens, etc., ce qui a entraîné une
nouvelle hausse de la rémunération de l’équipage®!. C’est ainsi que la
Chevron, société pétrolière américaine dont les pétroliers transportaient
du pétrole brut entre le Golfe et les Etats-Unis pendant la guerre des

x

pétroliers, ? avait donné a

«tous les employés ... le droit de débarquer avant que leur navire
n'entre dans le Golfe. Dans la pratique, la quasi-totalité des
membres d'équipage de la compagnie restaient à bord et touchaient
alors une prime correspondant à 100% de leur salaire pendant tout
leur séjour dans le Golfe. » ‘*

55. En outre, à cause de la guerre qui faisait rage entre les deux pays,
les primes des assurances relatives au commerce dans le Golfe augmen-
tèrent aussi. Par exemple, deux jours après l’incident du Texaco Carib-
bean, le Lloyd’s de Londres décida d’imposer une surprime immédiate
pour risque de guerre équivalant à 0,125% de la valeur assurée de la
coque des navires pour les navires mouillant dans les ports des Emirats
arabes unis avant d’entrer dans le Golfe‘. A l’époque, la plupart des
polices d'assurance maritime ne couvraient pas les dommages causés par
les hostilités militaires dans les zones de guerre, et les compagnies étaient
obligées de contracter des polices complémentaires couvrant le risque que
couraient alors leurs navires dans le Golfe. Ces frais supplémentaires
contribuaient à augmenter le coût de la navigation entre les pays du
Golfe (y compris l’Iran) et les Etats-Unis.

56. L’Iran a rejeté cet argument en disant que ce type de dépenses

6! «Ces itinéraires cotitaient évidemment du temps et de l’argent à la KOTC. Une
journée supplémentaire a Al Jubayl signifiait une journée supplémentaire de prime
pour risque de guerre a verser aux équipages; cela augmentait aussi la surprime
d’assurance pour risque de guerre, qui devait être payée pour la totalité du séjour du
navire dans le golfe Persique...» (Contre-mémoire et demande reconventionnelle
présentés par les Etats-Unis d’Amérique, piéce 31, p. 3, par. 8; voir aussi ibid.,
par. 6.)

62 Duplique des Etats-Unis, pièce 180, p. 1, par. 1-3.

63 Jbid., par. 7.

‘4 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d'Amérique, annexe 52.

65 Duplique des Etats-Unis, annexe 180, p. 2, par. 8; voir aussi contre-mémoire et
demande reconventionnelle présentés par les Etats-Unis d'Amérique, annexe 7.

6 Il est intéressant que, dans l’affaire Nicaragua, la Cour ait aussi relevé que l’explo-
sion des mines avait «créé des risques ayant entraîné la hausse des taux d’assurance mari-
time» (C.LJ. Recueil 1986, p. 48, par. 80). Plus loin, la Cour a redit: «la demande du
Nicaragua est justifiée non seulement par les dommages matériels subis par ses navires,
mais aussi par les pertes économiques qui en sont résultées pour son commerce» (ibid.,
p. 139, par. 278).

193
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 351

n'était pas susceptible de réparation en droit international. Que cet
argument soit fondé ou non, cela n’est pas pertinent dans le présent
contexte. Ce qui l’est, en revanche, c’est que l’augmentation des coûts du
commerce a entravé la liberté de ce commerce entre les deux Parties.

57. En outre, l’Iran a fait valoir que les éléments de preuve concernant
les navires naviguant à destination ou en provenance du Koweït ou de
l'Arabie saoudite étaient «sans pertinence aucune s’agissant d’une
demande fondée sur le paragraphe 1 de l’article X du traité de 1955».
Cet argument doit être écarté, puisque ces éléments de preuve montrent
les conditions — militaires, économiques, et autres — qui régnaient dans
le golfe Persique pour tous les «usagers». Le fait que la navigation com-
merciale à destination ou en provenance du Koweït était perturbée est le
reflet d’un contexte plus large et plus général dans lequel la navigation
dans le Golfe était rendue plus dangereuse et donc plus coûteuse. Puisque
tous les navires suivaient des itinéraires semblables dans le Golfe, les
conditions de la navigation commerciale entre les Etats-Unis et l’Iran
étaient aussi celles de la navigation entre les Etats-Unis et le Koweït ou
l'Arabie saoudite. Comme la Cour l’a déclaré dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci,

«il est cependant clair que les entraves au droit de libre accès aux
ports du Nicaragua sont de nature à affecter l’économie de ce pays et
ses relations de commerce avec tout Etat dont les navires ont un droit
d'accès à ses ports».?

58. Voyons pour finir quelques autres incidences financières qu’ont
eues les actions de l’Iran sur la navigation commerciale entre l’Iran et les
Etats-Unis: avant d’entrer dans le Golfe, les pétroliers devaient se débar-
rasser de tous leurs résidus de pétrole a bord par crainte des dangereuses
explosions qui risquaient de se produire si un navire transportant du
pétrole heurtait une mine ou était touché par un missile. Le coût de ces
mesures était d’environ 50000 dollars pour chaque voyage dans
le Golfe’°. En outre, les navires passant dans le Golfe devaient naviguer
plus rapidement (17 nœuds au lieu de 12-14 nœuds), ce qui les pénalisait
lourdement et, incidemment, rendait la navigation plus dangereuse ?!. En
outre, alors que, en temps normal, la traversée du Golfe se faisait sans
escale, de nombreux navires devaient souvent s’arrêter deux fois en cours
de route, pour éviter de naviguer de jour et permettre à la direction
d’apprécier les risques d’attaque. En conséquence, la traversée du Golfe
était plus longue et donc plus coûteuse pour les compagnies maritimes.

67 CR 2003/14, p. 61, par. 41-43.

68 Réplique et réponse à la demande reconventionnelle présentée par la République
islamique d'Iran, p. 220, par. 11.5.

6° Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), fond, arrêt, CI.J. Recueil 1986, p. 129, par. 253; les italiques
sont de moi.

70 DEU, annexe 180, par. 11.

71 Jbid., par. 14.

194
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 352

Ainsi, la Chevron dépensait jusqu’à 40 000 dollars par jour en frais sup-
plémentaires pendant que les navires étaient bloqués dans le Golfe, perte
à laquelle il fallait ajouter le coût du capital investi (barils de pétrole)
immobilisé à bord (jusqu’à 50 millions de dollars pour un superpétro-
lier) 2. D’autres coûts venaient encore s’ajouter à ceux-là, notamment le
coût des escortes qui aidaient les navires à éviter les mines”.

C. Conclusions

59. En posant des mines sans en avertir les navires commerciaux, en ne
notifiant pas la présence des mines aux navires neutres et en harcelant de
diverses façons les navires commerciaux de toutes les nationalités dans le
golfe Persique, l’Iran a créé des conditions dangereuses et plus onéreuses
pour la navigation commerciale entre les Parties ’*. Comme je l’ai souli-
gné en commençant, l’état de guerre entre l’Iran et l’Iraq ne justifiait pas
de manière générale les activités hostiles de l’Iran parce que celles-ci, dans
leur grande majorité, constituaient une violation du droit de la guerre et
de la neutralité. En conséquence, la Cour aurait dû conclure que l’Iran
avait violé ses obligations découlant du traité de 1955 et faire droit à la
demande reconventionnelle générale des Etats-Unis.

60. Je le répète: pour parvenir à cette conclusion, nous n’avons pas
besoin d’examiner l’un après l’autre chacun des incidents spécifiques
décrits par les Etats-Unis, ni de prouver que chacun de ces incidents était
imputable à l’Iran. Cela serait en fait inapproprié dans le cadre d’une
demande de caractère général. Tant qu'il est clair que, pendant la guerre
des pétroliers, l’Iran et l’Iraq menaient l’un et l’autre des actions nuisant
à la navigation commerciale dans le Golfe (y compris, bien sûr, à la navi-
gation commerciale entre l’Iran et les Etats-Unis) 7, il n’est pas nécessaire
de déterminer avec précision dans quelle mesure l’Iran était responsable
de ces actions. Il suffit d’établir que l’Iran, à cause de la guerre Iran-Iraq,
était responsable d’une part importante de ces actions, et que celles-ci
entravaient la liberté de commerce entre les Etats-Unis et l’Iran garantie
par le traité de 1955 d’une façon que ne pouvait justifier la simple exis-
tence d’un état de guerre.

72 DEU, annexe 180, par. 15.

73 Jbid., par. 16. Pour la Chevron, cette protection coûtait à peu près 40 000 dollars par jour.

74 Contre-mémoire et demande reconventionnelle présentés par les Etats-Unis
d’Amérique, p. 160. Bien que je considère que les actions de l’Iran étaient contraires a
l’article X du traité de 1955, ces actions, à mon avis, n’atteignaient pas le niveau d’une
«agression armée» contre les Etats-Unis au sens de l’article 51 de la Charte des Nations
Unies. Il n’y a donc pas de contradiction entre la conclusion à laquelle j’arrive ici et ce que
jai dit sur l’article XX du traité de 1955 (voir la partie pertinente de mon opinion).

75 A cet égard, voir le paragraphe 44 de l’arrêt:

«La Cour observe à cet égard qu'il n’est pas contesté par les Parties que, durant la
guerre entre l'Iran et l’Iraq, la navigation neutre dans le golfe Persique avait été
considérablement entravée et avait subi des pertes et de graves dommages. Elle re-
lève également que cette situation était dans une large mesure le résultat de la présence
de mines et de champs de mines posés par les deux parties au confit.»

195
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 353

61. On pourrait considérer comme un obstacle empêchant d’accueillir
la demande reconventionnelle des Etats-Unis le fait que les actes qui
avaient prétendument constitué une entrave à la liberté de commerce et
de navigation prévue par le traité ne peuvent pas être imputés de façon
certaine à l'Iran. En conséquence, pourrait-on alors faire valoir, il est
impossible de rendre l’Iran responsable de ces actes. Je vais maintenant
entreprendre de montrer comment cet obstacle peut être surmonté.

62. Une remarque s’impose d’emblée: en l’espèce, le problème de
l’imputabilité se pose presque exclusivement en ce qui concerne le
mouillage de mines par les belligérants de la guerre du Golfe. Mais,
comme on l’a vu plus haut, outre les mines, l’Iran a aussi utilisé des aé-
ronefs, notamment des hélicoptères, et des vedettes pour mener des at-
taques qui ont beaucoup contribué à l’insécurité de la navigation dans le
Golfe. Et, s’il n’est pas facile d’identifier l'Etat responsable d’avoir posé
telle ou telle mine, il est beaucoup plus facile d’identifier l’Etat qui lance
des attaques avec des hélicoptères ou des vedettes. L’attribution de la res-
ponsabilité ne pose donc de problèmes que pour le mouillage des mines.
Pour ce qui est des attaques avec des hélicoptères, vedettes, etc., contre
des navires participant au commerce entre l’Iran et les Etats-Unis, il ne
fait pour ainsi dire aucun doute qu’elles étaient le fait de l’Iran. En consé-
quence, lorsque nous laissons de côté les mines, la demande reconven-
tionnelle générale ne soulève plus de problème d’attribution de la respon-
sabilité. C’est pourquoi le raisonnement qui suit sera essentiellement
consacré au problème de la responsabilité du mouillage des mines dans le
Golfe.

63. Comme je viens de le démontrer, la difficulté d’attribuer la respon-
sabilité de ces activités de mouillage de mines constitue certainement le
principal obstacle à la demande reconventionnelle générale, obstacle
auquel le sens de l’équité incite à passer outre. En même temps, l’idée que
l’Iran pourrait être tenu pour responsable d’actes qui ne pourraient pas
lui être imputés avec un degré suffisant de certitude est aussi gênante. La
question qui se pose à nous est donc la suivante: Comment pouvons-
nous considérer l’Iran comme responsable d’actes qui, s’ils ont bien cons-
titué une entrave à la liberté de commerce et de navigation, ne peuvent
pas être imputés de façon certaine à l’Iran ?

64. Chacun sait que la guerre Iran-Iraq a eu un effet déstabilisant sur
l’économie de la région, y compris sur le commerce américain passant par
le Golfe. Cet effet déstabilisant se mesure facilement à l’accroissement des
coûts liés au commerce dans le Golfe, comme le montrent les éléments de
preuve que nous avons examinés ci-dessus. Il est plus difficile — sinon
impossible — de mesurer de manière quelque peu exacte les incidences
négatives qu'ont eues telle ou telle action de l’Iraq ou de l'Iran sur les
conditions économiques du commerce, et encore moins sur celles du com-
merce américain spécifiquement. Le dommage causé par ces actions,
c’est-à-dire l’entrave à la liberté de commerce et de navigation protégée
par le traité de 1955, est indivisible, c’est-à-dire qu’il est impossible de
déterminer quelle part est due à l’Iran et quelle part à l’Iraq.

196
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 354

65. La responsabilité, cependant, est une autre affaire. Il est clair
qu'une série d’actions menées par chacun des belligérants a nécessaire-
ment perturbé l’environnement économique (même si cela n’était pas leur
intention). Mais quelle conclusion faut-il en tirer? Devons-nous considé-
rer les deux Etats comme également responsables de l’entrave au com-
merce et à la navigation? Ou bien ne peut-on les considérer ni l’un ni
l’autre comme responsables, parce qu’il est impossible de déterminer pré-
cisément ce que chacun a fait?

66. Pour trouver une solution à notre problème, je me suis livré à une
petite étude de droit comparé pour voir s’il est possible de dégager une
espèce de «principe général de droit» au sens de l’alinéa c) du para-
graphe 1 de l’article 38 du Statut de la Cour à partir des solutions qui ont
été apportées par différents systèmes de droit interne au problème du
concours de responsabilités. Selon moi, nous nous trouvons ici face à un
cas d’école qui justifie ce type d’exercice. Pour donner la réponse sans
attendre: l’examen des décisions de diverses juridictions de common law,
ainsi que du droit français, suisse et allemand de la responsabilité montre
que la question a été examinée et résolue dans ces systèmes de droit avec
une constance frappante.

67. Commençons par la jurisprudence de la common law : dans une
affaire célèbre jugée par la Cour suprême de Californie 76, le demandeur
avait assigné les deux défendeurs pour les blessures que lui avait causées
au visage et à l’œil droit une décharge de plombs tirée alors que les deux
défendeurs étaient en train de chasser. Il était reconnu que les défendeurs
avaient tous les deux tiré sur une caille, et qu’un plomb avait touché le
demandeur à l’œil et un autre à la lèvre. Il n’y avait cependant aucun
moyen de déterminer quel défendeur était à l’origine de quelle blessure.
Les défendeurs soutenaient qu’ils n’étaient pas coresponsables puisqu'ils
n'avaient pas agi de concert et qu’il n’y avait pas d’éléments suffisants
pour établir lequel des deux était coupable de la négligence qui avait
causé les blessures 77.

Le tribunal de première instance avait jugé que «la négligence des deux
défendeurs était juridiquement la cause de la blessure — et que tous deux
étaient responsables» 7%, même si «le tribunal n’était pas en mesure de
déterminer si les coups provenaient du fusil d’un défendeur ou de l’autre,
ou des deux à la fois» ’°. La Cour suprême de Californie, citant le doyen
Wigmore, qui faisait autorité en matière de droit de la responsabilité aux
Etats-Unis, déclara:

«Lorsque plusieurs personnes par leurs actes peuvent être la cause
unique d’un dommage ... et que le demandeur a rapporté la preuve
que l’une de ces personnes ... a commis une faute, il appartient au

76 Summers c. Tice, 33 Cal. 2d 80 (1948).
77 Ibid., p. 83.
78 Jbid., p. 84.
79 Jbid., p. 84.

197
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 335

défendeur de prouver que l’autre personne ... était seule auteur du
dommage. La véritable raison de la règle selon laquelle chaque coau-
teur est responsable de l’intégralité du dommage est l’injustice qu’il y
aurait en pratique à refuser réparation à la victime seulement parce
qu'elle ne peut pas prouver quelle part du préjudice a été causée par
chaque coauteur, alors qu’il est certain qu’ensemble ils ont causé le
préjudice tout entier. » 0

Par souci de justice à l’égard du demandeur, la Cour renversa alors la
charge de la preuve, demandant à chaque défendeur de prouver qu’il
n’avait pas causé le préjudice. Cette preuve ne pouvant être rapportée, la
Cour conclut à la responsabilité de l’un et de l’autre, et rejeta l’argument
des défendeurs selon lequel il n’avait pas été établi de lien de causalité
entre leurs actes et le préjudice du demandeur®'. Mais surtout, elle rejeta
aussi l’argument selon lequel le demandeur doit établir quelle part du
dommage a été causée par chaque coauteur lorsqu'un dommage a été
causé par plusieurs personnes et qu’il n’est pas possible de déterminer
quelle part du dommage est imputable à chacune®?.

68. Cette solution, qui a été incorporée depuis dans le Restatement of
Torts*, est intéressante à de nombreux égards. D’une part, elle reconnaît
la difficulté qu’il y a à attribuer la responsabilité lorsque la part du dom-
mage causée par chaque coauteur est impossible à déterminer. D’autre
part, elle écarte comme injuste la solution dans laquelle aucun des coau-
teurs ne serait tenu pour responsable. Enfin, elle fournit une réponse
consistant à faire peser sur chaque défendeur la charge de la preuve.
Cette solution offre une porte de sortie à l’auteur du dommage — en
reconnaissant les particularités de la situation dans laquelle les faits ne
peuvent être établis avec certitude —, tout en garantissant à la victime la
réparation de son préjudice si le défendeur ne peut pas prouver son inno-
cence.

69. Cette même solution a été adoptée par les tribunaux canadiens
dans l’affaire Cook c. Lewis**. Et selon Markesinis et Deakin, les tribu-
naux anglais, devant la question du concours de responsabilités, adopte-
ront vraisemblablement la même approche”.

70. En droit français aussi, lorsque plusieurs personnes (agissant ou
non de concert) ont produit un dommage indivisible, chacune est res-
ponsable pour le tout. Chaque coauteur est considéré comme étant la
cause de tout le dommage et la victime peut en réclamer la réparation

80 Summers c. Tice, 33 Cal. 2d 80 (1948), p. 85.

81 Jbid., p. 87.

82 Ibid., p. 88.

83 Rest. 2d Torts, s. 433B, subsec. (3).

84 Cook c. Lewis [1951], Recueil des arrêts de la Cour suprême du Canada, 830. Sur le
droit canadien, voir aussi Jean-Louis Baudoin, La responsabilité civile délictuelle, 1973,
p. 164, par. 235.

85 Markesinis et Deakin, Tort Law, 4° éd., 1999, p. 185.

198
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 356

intégrale à n’importe lequel d’entre eux%. De toute façon, lorsque les
tribunaux français ont eu à régler cette question dans le passé, ils ont
normalement examiné l’étendue de la responsabilité (partielle ou totale)
de chaque coauteur, et non pas la responsabilité en tant que telle.
Lorsqu'ils ne pouvaient pas attribuer à chacun la responsabilité d’un
dommage particulier, ils ont fait appel à des notions comme celles de
«violation collective d’une obligation» ou «d’obligation collective de
garde» à l’égard de la chose qui avait causé le dommage, même lorsque
les coauteurs n’avaient manifestement pas agi de manière concertée, sim-
plement par souci de justice pour la victime®’. En fait, cette solution
avait déjà été adoptée en droit romain sous la forme de l’action effusis et
dejectis (action concernant les choses versées ou jetées): lorsque
quelqu'un avait été blessé par un objet tombant d’une fenêtre non iden-
tifiée d’un immeuble, tous les habitants de cet immeuble étaient considé-
rés comme responsables du dommage".

71. On retrouve les mêmes principes en droit suisse: l’article 51 du
Code des obligations dispose que, lorsque plusieurs personnes agissant
indépendamment l’une de l’autre causent un dommage dont il n’est pas
possible d’attribuer à chacune sa part, chacun des coauteurs peut être
rendu responsable du tout — exactement comme dans le cas d’actes illi-
cites commis de concert #°. Un commentateur s’exprime ainsi:

«Qu'il s'agisse d’actes illicites commis consciemment en commun
(art. 50, solidarité parfaite...) ou indépendamment l’un de l’autre, ou
encore de responsabilités en vertu de causes différentes (art. 51, soli-
darité imparfaite), la victime jouit d’un concours d'actions et le rap-
port interne entre les coresponsables ne la concerne pas; elle ne sau-
rait prétendre qu’une fois à la réparation, mais envers elle chacun
répond en entier d’une dette autonome et elle peut ne rechercher
qu’une personne, à son choix. » °°

72. Enfin, la solution que le droit allemand de la responsabilité délic-

86 H., L. et J. Mazeaud, Traité théorique et pratique de la responsabilité civile délic-
tuelle et contractuelle, vol. II, 6° éd., 1970, p. 1078, par. 1952; voir aussi Boris Starck,
Henri Roland et Laurent Boyer, Obligations: 1. Responsabilité délictuelle, 5° éd., 1996,
p. 468, par. 1142; René Rodière, La responsabilité délictuelle dans la jurisprudence, 1978,
p. 346-348, par. 119. Rodière en particulier reproduit une décision de la Cour de cassation
datant de 1892 qui, note-t-il, a été constamment suivie par diverses juridictions et approu-
vée par la doctrine (Civ. 11 juillet 1892).

87 Boris Starck et al., ibid., p. 454, par. 1102.

88 Zbid., p. 455, par. 1104.

89° Georges Scyboz et Pierre-Robert Gilliéron, Code civil suisse et Code des obligations
annotés, 5° éd., 1993: voir aussi Danielle Gauthey Ladner, Solidarité et consorité en ma-
tiére délictuelle en droit suisse et américain, en particulier new-yorkais, 2002, p. 57,
par. 2.5, et p. 70, par. 4.

°° Georges Scyboz et Pierre-Robert Gilliéron, op. cit., commentaire des articles 50
et 51.

199
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 357

tuelle apporte à la question est pour ainsi dire identique aux solutions
exposées jusqu'ici. Les dispositions pertinentes, à savoir l’article 830 du
Code civil allemand ({Bürgerliches Gesetzbuch) [traduction : Imprimerie
nationale, Paris, 1906], sont ainsi conçues:

«1. Lorsque plusieurs personnes ont causé un dommage par un
fait illicite réalisé en commun, chacune d’elles est responsable du
dommage. Il en est de même si l’on ne peut découvrir lequel, de plu-
sieurs intéressés, a causé le dommage par son fait.

2. Instigateurs et auxiliaires sont assimilés aux coauteurs.»

La première phrase du paragraphe 1 de l’article 830 n’est pas pertinente
ici parce qu'elle présuppose que les coauteurs poursuivaient un dessein
commun, ce qui est aussi le cas du paragraphe 2. Par contre, la règle
énoncée dans la seconde phrase du paragraphe 1 de l’article 830 est tout
à fait pertinente, puisque sa fonction est précisément d’épargner à la vic-
time la tâche difficile, sinon impossible, de prouver lequel de plusieurs
coauteurs est effectivement à l’origine du dommage. L’applicabilité de
cette règle est subordonnée à trois conditions: il faut, premièrement,
que chacun des participants ait pris part à l’activité qui a entraîné la
perte ou le dommage (indépendamment de la causalité); deuxiémement,
que l’un d’eux ait causé cette perte ou ce dommage; troisièmement,
qu’il soit impossible de déterminer lequel l’a fait, en totalité ou en
partie?!,

73. En élevant les régles de la responsabilité in solidum décrites plus
haut au niveau du droit international dans notre espéce, on serait amené
à conclure que l’Iran est responsable des dommages, ou des entraves,
qu’il n’a pas causés directement °?. Personnellement, je trouverais plus cri-
tiquable de ne pas du tout considérer l’Iran comme responsable que de le
considérer comme responsable de tout le dommage causé aux Etats-Unis
en conséquence des actions menées pendant la guerre Iran-Iraq. En fait,
je ne vois pas d’objection à considérer l’Iran comme responsable du dom-
mage tout entier, même s’il ne l’a pas causé directement dans son inté-

°! Palandt-Thomas, 62° éd., 2003, art. 830 BGB Rn 7. Pour quelques exemples de la
jurisprudence allemande, voir BGH NJW 1960, 862 (coresponsabilité pour des blessures
causées par des jets de pierres), et BGH NJW 1994, 932 (responsabilité de plusieurs pro-
ducteurs de thé sucré pour le «syndrome du biberon»).

92 Comme le soulignent Markesinis et Deakin,

«en traitant l’ensemble des préjudices dont la responsabilité peut être partagée en
théorie, mais ne peut pas l’être dans la pratique, comme s’ils constituaient un seul
préjudice indivisible, le droit de la responsabilité in solidum signifie que chaque coau-
teur peut être tenu de réparer un dommage plus grand que celui qu’il a effectivement
causé», op. cit., p. 234.

Il est intéressant de noter que la Cour suprême du Michigan, dans l'affaire Maddux c.
Donaldson (362 Mich. 425, p. 433), a reconnu que cela était non seulement inévitable mais
aussi juste lorsqu'il est impossible de répartir les responsabilités entre les coauteurs.

200
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 358

gralité. Que la Cour se rappelle que la question dont elle est saisie est de
savoir si l’on peut considérer que l’Iran a violé ses obligations conven-
tionnelles ou non; dans ce cadre, je ne parle pas du tout de la question de
la réparation, qui ne se poserait qu’à un stade ultérieur. En ce qui
concerne cette question — devenue théorique — et en examinant les
diverses solutions qui ont été trouvées en droit interne dans le cadre de la
responsabilité civile délictuelle, je trouve très pertinente la solution de
compromis adoptée par la Cour suprême de Californie dans l’affaire Sin-
dell c. Abbott Laboratories. Dans cette affaire, la Cour suprême ne s’est
pas jugée obligée de rejeter toutes les demandes au motif que certains
défendeurs potentiels étaient absents®*. Au contraire, suivant en cela le
précédent Summers c. Tice, elle a considéré que chacun des défendeurs
était responsable et essayé de déterminer le plus exactement possible la
responsabilité de chacun. Le compromis qu’elle a trouvé pour tenir
compte de l’absence de certaines parties intéressées a été de rendre les
défendeurs responsables d’une partie seulement du préjudice subi par le
demandeur, et non de sa totalité (je reviendrai à la fin de la présente sec-
tion sur les problèmes particuliers que pose l’absence d’un responsable
potentiel dans la présente espèce).

74. Sur la base de cette étude (certes modeste) de droit comparé de la
responsabilité, je me risquerai à conclure que le principe de la responsa-
bilité in solidum commun aux juridictions dont j'ai parlé peut légitime-
ment être considéré comme un «principe général de droit» au sens de
l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la Cour. J’estime
que ce principe aurait dû trouver application dans notre espèce et que,
même si la responsabilité de l’entrave au commerce des Etats-Unis avec
l’Iran ne peut pas (et ne doit pas, voir ci-dessous) être partagée entre
PIran et l’Iraq, il aurait néanmoins fallu considérer que l’Iran n’avait pas
respecté ses obligations conventionnelles.

75. Il existe une autre source faisant autorité et traitant de la question
de la pluralité d'Etats responsables: il s’agit des articles sur la responsa-
bilité de l’Etat pour fait internationalement illicite, que la Commission du
droit international a adoptés en 2001°*. La solution de la CDI est
conforme aux résultats de l’étude de droit comparée que je viens de pré-
senter. L'article 47 dispose: «Lorsque plusieurs Etats sont responsables
du même fait internationalement illicite, la responsabilité de chaque Etat
peut être invoquée par rapport à ce fait.»

76. Dans le contexte de la demande reconventionnelle spécifique des
Etats-Unis, l’article 47 ne s’appliquerait que si l’Iran et l’Iraq étaient tous
deux responsables d’un acte donné — par exemple, si l’Iran avait mené
une attaque contre un navire se livrant au commerce protégé par le traité
en préparant et en coordonnant l’opération avec l’Iraq. Mais en réalité,

°3 Sindell c. Abbott Laboratories, 607 P. 2d 924 (1980).
% Voir ci-dessus note 19.

201
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 359

dans la présente affaire, jamais les deux Etats n’ont agi de concert dans le
cadre d’un incident spécifique, et c’est donc toujours soit l'Iran, soit l’Iraq
qui était responsable d’un incident donné. En conséquence, l’article 47,
selon lequel les deux Etats doivent être responsables du même fait inter-
nationalement illicite, ne peut pas s'appliquer à la demande reconven-
tionnelle spécifique.

77. Appliqué à la demande reconventionnelle générale, en revanche,
l’article 47 est très utile. Dans le contexte de cet article, le «fait interna-
tionalement illicite» est constitué, non pas par un incident spécifique,
mais par la création de conditions négatives sur le plan économique, poli-
tique et de la sécurité dans le Golfe. L'apparition d’un tel environnement,
dans son ensemble, est imputable aux deux Etats, car tout le monde sait
que tous les deux ont eu leur part dans la dégradation des conditions
existant dans le Golfe à l’époque. La différence est claire: contrairement
à la demande reconventionnelle spécifique dans le cadre de laquelle un
seul Etat est responsable de la violation du droit international, la demande
reconventionnelle générale tombe dans le champ d’application de l’ar-
ticle 47 de la Commission du droit international parce que les deux Etats
sont responsables du méme fait: c’est la création de conditions dange-
reuses pour la navigation et le commerce dans le Golfe qui constitue le
fait internationalement illicite au sens de l’article 47.

En appliquant l’article 47 à la demande reconventionnelle générale, les
Etats-Unis pourraient invoquer la responsabilité de l’un ou l’autre des
deux Etats, c’est-à-dire également la responsabilité individuelle de l’Iran.
Sur ce fondement aussi — le principe sous-jacent à l’article 47 et l’iden-
tification «générique » du fait internationalement illicite — la Cour aurait
dû considérer que l’Iran avait violé ses obligations conventionnelles, et
accueillir la demande reconventionnelle générale.

78. En conséquence, le problème que pose l’attribution de la respon-
sabilité d’actes illicites en fait «indivisibles» — que j’ai présenté tout à
l’heure comme le principal obstacle empêchant d’accueillir la demande
reconventionnelle — aurait pu être surmonté conformément au principe
général selon lequel les coauteurs d’un fait illicite peuvent être considérés
comme individuellement responsables même s’il n’est pas possible de
déterminer la part du dommage due à chacun d’eux, et conformément
aux principes consacrés dans l’article 47 de la Commission.

79. Il subsiste encore une question: on pourrait faire valoir que, en
examinant la demande reconventionnelle générale des Etats-Unis dans le
sens que J'ai indiqué, la Cour devrait nécessairement être amenée à
conclure que l’Iraq, lui aussi, a violé le droit international — or, elle n’a
pas compétence en l’espèce pour le dire. Cela, en essence, constitue la
doctrine dite de «la tierce partie indispensable», doctrine que la Cour a
alternativement suivie ou rejetée selon les circonstances des espèces sur
lesquelles elle était appelée à statuer.

80. Selon cette doctrine, énoncée pour la première fois dans l’affaire de
Or monétaire, la Cour n’a pas compétence pour trancher un différend
lorsque les intérêts juridiques d’un Etat tiers «seraient non seulement tou-

202
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 360

chés par une décision, mais constitueraient l’objet même de ladite déci-
sion» ”, Depuis, la Cour a parfois rejeté cet argument en disant qu’il
n’était pas de nature à l’empêcher d’exercer sa compétence entre les
parties: elle l’a fait par exemple dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci, dans celle du Différend
frontalier terrestre, insulaire et maritime (El Salvador! Honduras) ou
dans celle de Certaines terres à phosphates à Nauru ( Nauru c. Australie).
Dans d’autres cas, la Cour a effectivement appliqué le principe de l’affaire
de l’Or monétaire en refusant de se prononcer sans le consentement de
l'Etat tiers intéressé, par exemple dans l’affaire du Timor oriental ( Por-
tugal c. Australie).

81. Si l’on regarde de plus près les circonstances de fait de chacune de
ces affaires, on voit que la notion de «tierce partie indispensable» a été
interprétée par la Cour de manière restrictive. Dans la présente espèce, le
rôle qu’a joué l’Iraq dans l’entrave à la liberté de commerce et de naviga-
tion entre les Etats-Unis et l’Iran ne constitue certainement pas l’objet du
différend. De plus, toute conclusion de la Cour concernant le comporte-
ment de l’Iraq reposerait uniquement sur des faits de notoriété publique
et il n’y aurait pas besoin de preuves supplémentaires (c’est-à-dire de
preuves montrant que, à cause de la guerre, l’Iraq, comme l'Iran, a
contribué à la détérioration des conditions de navigation dans le Golfe).
Pour cette raison, la présente espèce ne serait pas tombée dans le champ
restrictif de la doctrine de «la tierce partie indispensable». Le simple fait
que la guerre dans la région impliquait un Etat qui n’était pas partie à
l’instance, ni d’ailleurs au traité bilatéral entre l’Iran et les Etats-Unis,
n'aurait pas pu empêcher la Cour de statuer sur la responsabilité de l’Iran
en vertu de ce traité. La Cour aurait pu juger l’Iran responsable sans pro-
céder à un examen détaillé des actes de l’Iraq, et sans se prononcer sur la
responsabilité de l’Iraq per se”.

82. Est encore plus convaincant, selon moi, le rejet par la Cour, dans
l’affaire Certaines terres à phosphates à Nauru, de argument australien
selon lequel, l’ Australie n’étant que l’un des trois Etats constituant l’auto-
rité administrante en vertu de l’accord de tutelle, une demande ne pouvait
être présentée que contre les trois «pris conjointement», mais non contre
l’un d’entre eux à titre individuel. La Cour, après avoir distingué la ques-
tion de la réparation intégrale de la question de savoir si l’Australie pou-
vait être assignée seule?’, a déclaré:

%5 Affaire de l’Or monétaire pris à Rome en 1943 (question préliminaire), arrêt, C.LJ
Recueil 1954, p. 32. Un principe analogue avait déjà été dégagé par la C.P.J.I. dans son
avis consultatif sur le Statut de la Carélie orientale (1923, C.P.J.L série B n° 5) et par la
présente Cour dans l’affaire du Détroit de Corfou en 1949 (C.LJ. Recueil 1949).

°6 Dans l'affaire du Timor oriental, la Cour a déclaré clairement qu’«elle n'est pas
nécessairement empêchée de statuer lorsque l’arrêt qu'il lui est demandé de rendre est sus-
ceptible d’avoir des incidences sur les intérêts juridiques d’un Etat qui n’est pas partie à
l'instance» (C.I.J. Recueil 1995, p. 104, par. 34).

97 Comme je l’ai fait moi-même, voir ci-dessus paragraphe 73.

203
PLATES-FORMES PÉTROLIÈRES (OP. IND. SIMMA) 361

«La Cour n’estime pas qu'il ait été démontré qu’une demande
formée contre l’un des trois Etats doive être déclarée irrecevable in
limine litis au seul motif qu’elle soulève des questions relatives à
l'administration du Territoire à laquelle participaient deux autres
Etats. » 8

Dans la présente espèce, où deux Etats ont contribué à un dommage
unique, indivisible, sans avoir agi de concert (contrairement aux trois
Etats dans l'affaire de Certaines terres à phosphates à Nauru), la conclu-
sion à laquelle est parvenue la Cour dans l’affaire Nauru s'applique avec
encore plus de force: si la Cour n’a pas jugé bon de déclarer l'affaire
Nauru irrecevable au motif que des Etats agissant «conjointement » étaient
absents de la procédure, elle ne pouvait pas juger irrecevable la demande
reconventionnelle des Etats-Unis, dans le contexte de laquelle les Etats
concernés avaient agi indépendamment l’un de l’autre.

83. De toute façon, j'ai déjà dit que, contrairement au mouillage de
mines, les attaques menées par des hélicoptères et des vedettes étaient
clairement imputables à l’Iran et avaient aussi contribué à créer une
entrave à la liberté de commerce et de navigation à laquelle les Etats-Unis
avaient droit. Ces attaques ne soulèvent aucune question quant à l’attri-
bution de la responsabilité ou à l’absence de l’Iraq à la procédure. Même
en rejetant tous les autres arguments, la Cour aurait dû faire droit à la
demande reconventionnelle des Etats-Unis au moins sur cette base.

(Signé) Bruno SIMMA.

98 Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions prélimi-
naires, C.I.J. Recueil 1992, p. 258-259, par. 48.

204
